EXECUTION VERSION
EXHIBIT 10.1












364-DAY BRIDGE CREDIT AGREEMENT
Dated as of September 22, 2017
among
GENUINE PARTS COMPANY
as the Borrower,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
THE OTHER LENDERS PARTY HERETO
BANK OF AMERICA, N.A.,
as Syndication Agent


JPMORGAN CHASE BANK, N.A. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners




    
    

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS1
1.01Defined Terms    1
1.02Other Interpretive Provisions    25
1.03Accounting Terms    25
1.04Rounding    26
1.05Exchange Rates; Alternative Currency Equivalents    26
1.06Pro Forma Adjustments    27
1.07Change of Currency.    27
1.08Times of Day    27
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS27
2.01The Loans    27
2.02Borrowings, Conversions and Continuations of Loans    28
2.03[Reserved]    29
2.04[Reserved]    29
2.05Voluntary Prepayments of Loans    29
2.06Termination or Reduction of Commitments; Mandatory Prepayments    30
2.07Repayment of Loans    32
2.08Interest    32
2.09Fees    32
2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    33
2.11Evidence of Debt    34
2.12Payments Generally; Administrative Agent’s Clawback    34
2.13Sharing of Payments by Lenders    36
2.14[Reserved]    36
2.15Defaulting Lenders    36
2.16[Reserved]    37
2.17Designated Lenders    38
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY38
3.01Taxes    38
3.02Illegality    43
3.03Inability to Determine Rates    43
3.04Increased Costs    44
3.05Compensation for Losses    46
3.06Mitigation Obligations; Replacement of Lenders    46
3.07Survival    47
ARTICLE IV GUARANTY47
4.01The Guaranty    47
4.02Obligations Unconditional    47
4.03Reinstatement    48


i


    
    

--------------------------------------------------------------------------------




4.04Certain Additional Waivers    49
4.05Remedies    49
4.06Rights of Contribution    49
4.07Guarantee of Payment; Continuing Guarantee    49
4.08Appointment of Company    49
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS49
5.01Conditions Precedent to Effective Date    50
5.02Conditions Precedent to Closing Date    51
5.03Actions by Lenders During the Certain Funds Period    52
ARTICLE VI REPRESENTATIONS AND WARRANTIES53
6.01Organizational Existence; Compliance with Law    53
6.02Organizational Power; Authorization    53
6.03Enforceable Obligations    53
6.04No Legal Bar    53
6.05No Material Litigation    53
6.06Investment Company Act, Etc.    53
6.07Margin Regulations    54
6.08Compliance With Environmental Laws    54
6.09Insurance    54
6.10No Default    54
6.11No Burdensome Restrictions    55
6.12Taxes    55
6.13Financial Statements    55
14
ERISA    55

6.15Trademarks, Licenses, Etc    56
6.16Ownership of Property    56
6.17Indebtedness    57
6.18Financial Condition    57
6.19Labor Matters    57
6.20Payment or Dividend Restrictions    57
6.21Disclosure    57
6.22Taxpayer Identification Numbers; Other Identifying Information; Ownership of
Subsidiaries    57
6.23Sanctions Concerns and Anti-Corruption Laws    58
6.24EEA Financial Institution    58
6.25Anti-Money Laundering Laws    58
6.26Target Acquisition    58
6.27Use of Proceeds    58
ARTICLE VII AFFIRMATIVE COVENANTS58
7.01Organizational Existence, Etc.    58
7.02Compliance with Laws, Etc.    59
7.03Payment of Taxes and Claims, Etc.    59
7.04Keeping of Books    59
7.05Visitation, Inspection, Etc.    59
7.06Insurance    59


ii


    
    

--------------------------------------------------------------------------------




7.07Maintenance of Properties    59
7.08Payment of Obligations    60
7.09Reporting Covenants    60
7.10Anti-Corruption Laws    63
7.11Use of Proceeds    63
7.12Maintenance of Governmental Approvals and Authorizations    63
7.13Covenant to Guarantee Obligations    64
7.14Further Assurances    64
CLE VIII NEGATIVE COVENANTS
64

8.01Indebtedness of Subsidiaries    64
8.02Liens    65
8.03Mergers, Sale of Assets    66
8.04Lease Obligations    67
8.05Limitation on Payment Restrictions Affecting Consolidated Companies    67
8.06Change in Nature of Business    67
8.07Transactions with Affiliates and Insiders    67
8.08Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity    68
8.09Financial Covenants    68
8.10No Hostile Acquisitions    68
8.11Sanctions    68
8.12Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions    68
8.13Use of Proceeds    69
8.14Target Acquisition Documents    69
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES69
9.01Payments    69
9.02Covenants Without Notice    69
9.03Other Covenants    69
9.04Representations    69
9.05Non-Payments of Other Indebtedness    69
9.06Defaults Under Other Agreements    70
9.07Bankruptcy    70
9.08ERISA    70
9.09Judgment    71
9.10Change in Control    71
9.11Attachments    71
9.12[Reserved    71
9.13Invalidity of Credit Documents    71
9.14Inability to Pay Debts; Attachment    71
9.15Remedies Upon Event of Default    71
9.16Application of Funds    72
9.17Clean-Up Period    72
NT
73

10.01Appointment and Authority    73
10.02Rights as a Lender    73


iii


    
    

--------------------------------------------------------------------------------




3
Exculpatory Provisions    73

10.04Reliance by Administrative Agent    74
10.05Delegation of Duties    75
10.06Resignation of Administrative Agent    75
10.07Non-Reliance on Administrative Agent and Other Lenders    76
10.08No Other Duties; Etc.    76
10.09Administrative Agent May File Proofs of Claim    76
10.10Guaranty Matters    77
ARTICLE XI MISCELLANEOUS77
11.01Amendments, Etc.    77
11.02Notices and Other Communications; Facsimile Copies    79
11.03No Waiver; Cumulative Remedies; Enforcement    81
11.04Expenses; Indemnity; and Damage Waiver    81
11.05Payments Set Aside    83
11.06Successors and Assigns    83
7
Treatment of Certain Information; Confidentiality    87

11.08Set-off    88
11.09Interest Rate Limitation    88
11.10Counterparts; Integration; Effectiveness    89
11.11Survival of Representations and Warranties    89
11.12Severability    89
11.13Replacement of Lenders    90
11.14Governing Law; Jurisdiction; Etc.    90
11.15Waiver of Right to Trial by Jury    91
11.16Electronic Execution    91
11.17USA PATRIOT Act    92
11.18No Advisory or Fiduciary Relationship    92
11.19Judgment Currency    92
11.20Acknowledgement and Consent to Bail-In of EEA Financial Institutions    93
11.21Lender ERISA Representations    93




iv


    
    

--------------------------------------------------------------------------------




SCHEDULES
2.01
Commitments and Applicable Percentages

6.22
Taxpayer Identification Numbers and Other Identifying Information

11.02
Certain Addresses for Notices

EXHIBITS
2.02(a)
Form of Loan Notice

2.05
Form of Notice of Loan Prepayment

2.11
Form of Note

3.01(f)
Forms of U.S. Tax Compliance Certificates (Forms 1 through 4)

7.09(c)
Form of Compliance Certificate

7.13
Form of Guarantor Joinder Agreement

11.06
Form of Assignment and Assumption











v


    
    

--------------------------------------------------------------------------------






364-DAY BRIDGE CREDIT AGREEMENT
This 364-DAY BRIDGE CREDIT AGREEMENT is entered into as of September 22, 2017
among GENUINE PARTS COMPANY, a Georgia corporation (the “Company” or the
“Borrower”), the Lenders (defined herein) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
WHEREAS, the Borrower intends to directly or indirectly acquire (the “Target
Acquisition”) all of the outstanding shares of Target from the “Sellers” (as
defined in the Target Acquisition Agreement (as defined below)).
WHEREAS, in connection with the Target Acquisition, the Borrower intends to
finance a portion of the payment of the cash consideration in respect of the
Target Acquisition, the repayment of Existing Target Indebtedness and the
payment of fees and expenses related to the Target Acquisition in an aggregate
principal amount of up to $2,000,000,000 from the following sources: (i) senior
unsecured notes (the “New Senior Notes”) of the Borrower, (ii) borrowings by the
Borrower under the Tranche 1 Commitments (or an equivalent in Alternative
Currencies), (iii) borrowings by the Borrower under a senior unsecured term loan
A facility (the “New Term Loan Facility”, the term loans thereunder “New Term
Loans”) or (iv) borrowings by the Borrower under the Tranche 2 Commitments.
The transactions set forth in the preceding two paragraphs above are
collectively referred to as the “Transactions”.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.    
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Administrative Agent” means JPMorgan (or any of its designated branch offices
or affiliates) in its capacity as administrative agent under any of the Credit
Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.








    
    

--------------------------------------------------------------------------------





“Agency Fee Letter” means the letter agreement, dated as of September 22, 2017,
among the Company and JPMorgan.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this 364-Day Bridge Credit Agreement.
“Alternative Currency” means each of Euro and Sterling.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.


“Anti-Money Laundering Laws” has the meaning specified in Section 6.25.


“Applicable Percentage” means with respect to any Lender (a) at any time prior
to the Closing Date, with respect to such Lender’s Commitment of a particular
Class at any time, the percentage of the aggregate Commitments of such Class
represented by such Lender’s Commitment of such Class at such time, subject to
adjustment as provided in Section 2.15; provided that if the commitment of each
Lender to make Loans of a Class have been terminated pursuant to Section 2.06 or
Section 9.15 or if the aggregate Commitments of a Class have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments and (b) thereafter, with respect to such Lender’s Loan of
a particular Class at any time, the percentage of the aggregate Loans of such
Class represented by the outstanding principal amount of such Lender’s Loan of
such Class at such time. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.


“Applicable Rate” means with respect to Loans and the Ticking Fee, the following
percentages per annum, based upon the Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.09(c):
Pricing Tier
Leverage Ratio
Ticking Fee
Eurocurrency Rate Loans
Base Rate Loans
I
< 0.75:1.00
0.080%
0.750%
0.00%
II
> 0.75:1.00 but
< 1.25:1.00
0.100%
0.875%
0.00%
III
> 1.25:1.00 but
< 1.75:1.00
0.125%
1.125%
0.125%
IV
> 1.75:1.00 but
< 2.25:1.00
0.150%
1.250%
0.250%
V
> 2.25:1.00 but
< 2.75:1.00
0.175%
1.375%
0.375%
VI
> 2.75:1.00
0.200%
1.500%
0.500%

Notwithstanding anything to the contrary herein, both the Applicable Rate for
Eurocurrency Rate Loans and the Applicable Rate for Base Rate Loans at each of
the Pricing Tiers in the above chart shall


2


    
    
    

--------------------------------------------------------------------------------





increase by 0.25% per annum on the date that is 90 days after the Closing Date
and by an additional 0.25% per annum at the end of each 90-day period thereafter
(it being understood the Applicable Rate for Base Rate Loans shall at all times
be 1.00% per annum less than the Applicable Rate for Eurocurrency Rate Loans
(but in any event not less than zero)).
Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
7.09(c); provided, however, that if a Compliance Certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Tier VI shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall continue to apply until the first Business Day immediately following the
date a Compliance Certificate is delivered in accordance with Section 7.09(c),
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Leverage Ratio contained in such Compliance Certificate. The Applicable Rate
in effect from the Closing Date to the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 7.09(c) for
the fiscal quarter ending December 31, 2017 shall be determined based upon
Pricing Tier V. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in London as may be determined by the
Administrative Agent to be necessary for timely settlement on the relevant date
in accordance with normal banking procedures in the place of payment.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Asset Sale” means the sale or other disposition by a member of the Consolidated
Companies of assets of the Consolidated Companies (including the sale of Equity
Interests of any Subsidiary of a member of the Consolidated Companies or
pursuant to any casualty or condemnation proceeding).


“Asset Value” means, with respect to any property or asset of any Consolidated
Company, as of any date of determination, an amount equal to the book value of
such property or asset as established in accordance with GAAP.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


3


    
    
    

--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Code of the United States.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the NYFRB Rate plus one-half of one percent (0.50%), (b) the rate of
interest in effect for such day as publicly announced from time to time by
JPMorgan as its “prime rate” and (c) the Eurocurrency Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus one percent (1.00%); provided that for
the purpose of this definition, the Eurocurrency Rate for any day shall be based
on the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such
one month Interest Period, the Interpolated Rate) at approximately 11:00 a.m.
London time on such day; provided further that if the Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
The “prime rate” is a rate set by JPMorgan based upon various factors including
JPMorgan’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the Base Rate due
to a change in the “prime rate,” the NYFRB Rate or the Eurocurrency Rate shall
be effective from and including the effective date of such change in the “prime
rate,” the NYFRB Rate or the Eurocurrency Rate, respectively. If the Base Rate
is being used as an alternate rate of interest pursuant to Section 3.03 hereof,
then the Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrowed Debt” means any Indebtedness for borrowed money, including loans,
hybrid securities, debt convertible into Equity Interests and any Indebtedness
represented by notes, bonds, debentures or other similar evidences of
Indebtedness for borrowed money (including New Term Loans and New Senior Notes).
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.09.
“Borrowing” means each of the following: a borrowing consisting of simultaneous
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.
“Bridge Facility” means the Commitments and any Loans made hereunder.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and, if such day relates to any
Eurocurrency Rate Loan, means any such day that is also a London Banking Day,
and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;


4


    
    
    

--------------------------------------------------------------------------------





(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person under leases that are required to be classified and accounted for as
capital lease obligations under GAAP.
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender or lender under the Existing Credit
Agreement, (ii) any domestic commercial bank of recognized standing having
capital and surplus in excess of $500,000,000 or (iii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than two hundred
seventy (270) days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders or lenders
under the Existing Credit Agreement) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least one
hundred percent (100%) of the amount of the repurchase obligations and (e)
investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to investments of the
character described in the foregoing clauses (a) through (d).
“Certain Funds Default” means an Event of Default arising from any of the
following (other than to the extent it relates to or arises in respect of Target
and its subsidiaries (the “Target Group”)):
(a) Section 9.01 (solely as it relates to payment of principal, interest or
fees);


5


    
    
    

--------------------------------------------------------------------------------





(b) Section 9.04 as it relates to a Certain Funds Representation;
(c) Section 9.02 as it relates to the failure to perform any of the following
covenants: (i) Sections 7.01(a) (solely as it relates to existence of the
Borrower) or (ii) Sections 8.02 (solely as it relates to the Borrower), 8.03
(solely as it relates to the Borrower) or 8.14;
(d) Section 9.07 or 9.14, in each case, solely in relation to the Borrower, but
excluding, in relation to involuntary proceedings referenced in Section 9.07,
any Event of Default caused by a frivolous or vexatious (and in either case,
lacking in merit) action, proceeding or petition in respect of which no order or
decree in respect of such involuntary proceeding shall have been entered.
“Certain Funds Period” means the period commencing on the Effective Date and
ending on the date on which a Mandatory Cancellation Event occurs or exists, for
the avoidance of doubt, on such date but immediately after the relevant
Mandatory Cancellation Event occurs or first exists.
“Certain Funds Purposes” means:
(a) payment (directly or indirectly) of the cash price payable by the Borrower
(or the “Purchaser” (as defined in the Target Acquisition Agreement)) to the
“Sellers” (as defined in the Target Acquisition Agreement) in respect of the
Target Acquisition;
(b) financing (directly or indirectly) the fees, costs and expenses in respect
of the Transactions; and
(c) repayment of Existing Target Indebtedness and to the extent applicable,
termination of hedging arrangements related thereto.
“Certain Funds Representations” means each of the following, in each case,
solely as they apply to the Borrower: (1) Section 6.01(i), (ii) and (iii); (2)
the first sentence of Section 6.02; (3) Section 6.03; (4) Section 6.04
(excluding Section 6.04(a) and (b) and only as it relates to non-contravention
of the articles or certificate of incorporation and bylaws or other
organizational or governing documents of the Borrower); (5) the first sentence
of Section 6.06; (6) Section 6.07; (7) Sections 6.23 and 6.25 and (8) Section
6.27.
“Change in Control” means and shall be deemed to occur on the earliest of, and
upon any occurrence of, any of the following:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), shall become the “beneficial owner” (as defined in
Rules 13d‑3 and 13d‑5 under the Exchange Act) of more than thirty-five percent
(35%) of the total capital stock of the Company entitled to vote for the
election of directors; or
(b)    at any time during any consecutive two‑year period, individuals who at
the beginning of such period constituted the board of directors of the Company
(together with any new directors whose election by such board of directors or
whose nomination for election by the stockholders of the Company was approved by
a vote of fifty-one percent (51%) of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the board of directors of the Company then in office.


6


    
    
    

--------------------------------------------------------------------------------





“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Tranche 1 Loans or Tranche 2
Loans. When used in reference to any Commitment, “Class” refers to whether such
Commitment is a Tranche 1 Commitment or a Tranche 2 Commitment.
“Clean-up Date” has the meaning set forth in Section 9.17.
“Closing Date” means the first date all the conditions precedent in Section 5.02
are satisfied or waived in accordance with Section 11.01.
“Commitment” means, as to each Lender, the Tranche 1 Commitment of such Lender
and the Tranche 2 Commitment of such Lender.
“Commitment Termination Date” means the earlier of (a) the date on which a
Mandatory Cancellation Event occurs or exists, for the avoidance of doubt, on
such date but immediately after the relevant Mandatory Cancellation Event occurs
or first exists and (b) the date on which the applicable Class of Commitments is
terminated in full in accordance with Section 2.06 or, subject to Section 5.03,
Article IX.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.09(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Companies” means, collectively, the Company and all of its
Subsidiaries.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.


7


    
    
    

--------------------------------------------------------------------------------





“Credit Documents” means this Agreement, each Note, each Guarantor Joinder
Agreement and the Agency Fee Letter.
“Credit Extension” means a Borrowing.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus two
percent (2%) per annum, in each case to the fullest extent permitted by
applicable Laws.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interests in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (iii) become the subject of a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such


8


    
    
    

--------------------------------------------------------------------------------





determination, which shall be delivered by the Administrative Agent to the
Company and each other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.


“Designated Lender” has the meaning specified in Section 2.17.
“Disqualified Institutions” means (x) competitors of the Company and its
Subsidiaries or the Target or its Subsidiaries, in each case identified by name
in writing by the Borrower to the Administrative Agent from time to time (or an
affiliate of such competitor that is clearly identifiable solely on the basis of
the similarity of its name) and (y) other institutions that are identified as
Disqualified Institutions in writing by the Company to the Joint Lead Arrangers
prior to the Effective Date. For the avoidance of doubt (i) the Administrative
Agent shall have the right, and the Company hereby expressly authorizes the
Administrative Agent, to (A) post the list of Disqualified Institutions on the
Platform, including that portion of the Platform that is designated for “public
side” Lenders and/or (B) provide the list of Disqualified Institutions to each
Lender and to each assignee of or Participant in, or any prospective assignee of
or Participant in, any of Loans or Commitments under this Agreement, (ii) any
addition to the list of Disqualified Institutions will not become effective
until at least three Business Days after such addition is posted to the Lenders
and (iii) no retroactive disqualification of the Lenders that later become
Disqualified Institutions shall be permitted. Any such list of Disqualified
Institutions and any updates to the list shall be delivered by the Company to
the following email address: JPMDQ_Contact@jpmorgan.com.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
“Duration Fee” has the meaning set forth in Section 2.09(b).
“EBITDA” means, for any period, the sum of (a) Consolidated Net Income for such
period, plus (b) income tax expense of the Company and its Subsidiaries for such
period, determined in accordance with GAAP, plus (c) charges for depreciation,
amortization of intangibles, extraordinary charges, non-recurring charges and
restructuring charges but, in each case, only to the extent that such items are
non-cash charges deducted from Consolidated Net Income during such period, minus
(d) extraordinary gains, nonrecurring gains and restructuring gains but, in each
case, only to the extent that such items are non-cash gains included in
Consolidated Net Income for such period, plus (e) Interest Expense for such
period.
“EBITDAR” means, for any period, the sum of (a) EBITDA plus (b) Rental Expense,
in each case, for such period.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any


9


    
    
    

--------------------------------------------------------------------------------





institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the first date all the conditions precedent in Section
5.01 are satisfied or waived in accordance with Section 11.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances, (c)
exposure to any Hazardous Substances, (d) the release or threatened release of
any Hazardous Substances into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections


10


    
    
    

--------------------------------------------------------------------------------





414(m) and (o) of the Internal Revenue Code for purposes of provisions relating
to Section 412 of the Internal Revenue Code).
“Escrow Account” means any account established for the purpose of depositing
funds prior to their being applied towards Certain Funds Purposes.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Base Rate” means, with respect to any Borrowing of Eurocurrency
Rate Loans for any applicable currency and for any Interest Period, the LIBO
Screen Rate at approximately 11:00 a.m., London time, on the Rate Determination
Date; provided that if the LIBO Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to the
applicable currency then the Eurocurrency Base Rate shall be the Interpolated
Rate.


“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:


Eurocurrency Rate =
                 Eurocurrency Base Rate
 
1.00 – Eurocurrency Reserve Percentage



“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in an Alternative Currency must
be Eurocurrency Rate Loans.
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.


“Event of Default” has the meaning specified in Article IX.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section


11


    
    
    

--------------------------------------------------------------------------------





11.13) or (ii) such Lender changes its Lending Office, except in each case to
the extent that pursuant to Section 3.01(b)(ii), (b)(iii) or (d), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(f) and (d) any U.S. federal withholding taxes
imposed under FATCA.
“Executive Officer” shall mean (i) any of the Chief Executive Officer, Chief
Financial Officer, Senior Vice President and Treasurer, Treasurer or Senior Vice
President of Finance of the applicable Loan Party or any other officer of such
Loan Party who assumes the duties and responsibilities of any of the foregoing
officers, (ii) solely for purposes of the delivery of incumbency certificates
pursuant to Section 5.01 and the Target Acquisition Documents pursuant to
Section 5.01(g), the secretary or any assistant secretary or general counsel of
a Loan Party, and (iii) solely for purposes of notices given pursuant to Article
II, any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by an Executive Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Executive Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Executive Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.
“Existing Credit Agreement” means that certain Syndicated Facility Agreement,
dated as of September 11, 2012, among the Company, UAP, certain other
Subsidiaries of the Company party thereto, the lenders party thereto, Bank of
America, N.A., as administrative agent, and the other parties thereto, as
amended, restated, amended and restated, supplemented, increased or otherwise
modified from time to time.
“Existing Senior Notes” means (i) the Note Purchase Agreement, dated as of
August 19, 2013, among the Company and the purchasers listed therein, relating
to the 2.99% Series F Senior Promissory Notes due December 2, 2023, (ii) the
Note Purchase Agreement, dated as of July 29, 2016, among the Company and the
purchasers listed therein, relating to the 2.39% Series G Senior Notes due July
29, 2021 and (iii) the Note Purchase Agreement, dated as of October 17, 2016,
among the Company and the purchasers listed therein, relating to the 2.99%
Series H Senior Notes due November 30, 2026, in each case, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time;
provided that any such amendment, restatement, amendment and restatement,
supplement or other modification does not increase the outstanding principal
amount thereof.
“Existing Target Indebtedness” means (i) the Revolving Facility Agreement dated
as of November 6, 2014 (as amended, restated, amended and restated,
supplemented, increased or otherwise modified from time to time) among Alize
Bidco Limited, The Royal Bank of Scotland PLC, as Agent and Security Agent and
the lenders party thereto, (ii) the Indenture (as amended, restated, amended and
restated, supplemented, increased or otherwise modified from time to time) dated
as of November 19, 2014, among Alliance Automotive Finance plc (formerly, Alize
Finco PLC), as the Issuer, Alize Midco Limited, Alize Bidco Limited, Wilmington
Trust, National Association, as Trustee and The Royal Bank of Scotland PLC, as
Security Agent, relating to (a) the Euro-denominated 6.25% Senior Secured Notes
due December 1, 2021 and (b) the Euro-denominated Floating Rate Senior Secured
Notes due December 1, 2021, and (iii) the syndicated loan facilities of Coler
GmbH & Co. KG in an aggregate principal amount of up to €60,000,000 (to the
extent that the Borrower elects to repay such loan facilities).


12


    
    
    

--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.
“Fixed Charges” means, with respect to any period, the sum of (a) Interest
Expense for such period and (b) Rental Expense for such period.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Plan” means any pension, profit sharing, deferred compensation, or
other employee benefit plan, program or arrangement maintained by any Foreign
Subsidiary which, under applicable local law, is required to be funded through a
trust or other funding vehicle.
“Foreign Subsidiary” means each Consolidated Company that is organized under the
laws of a jurisdiction other than the United States of America or any State
thereof.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the


13


    
    
    

--------------------------------------------------------------------------------





primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning. Notwithstanding the
foregoing, inventory buy-back programs will not be considered to be Guarantees.


“Guarantor Joinder Agreement” means a joinder agreement substantially in the
form of Exhibit 7.13 executed and delivered by a Domestic Subsidiary in
accordance with the provisions of Section 7.13.


“Guarantors” means (a) each Domestic Subsidiary of the Company identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.13 and (b) the successors and permitted assigns
of the foregoing.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.
“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurocurrency Base Rate.”
“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money regardless of maturity including all revolving
and term indebtedness and all other lines of credit; (b) all indebtedness of
such Person whether or not in any such case the same was for money borrowed and
regardless of maturity: (i) represented by notes payable, and drafts accepted,
that represent extensions of credit, (ii) constituting obligations evidenced by
bonds, debentures, notes, bankers’ acceptances or similar instruments, or (iii)
constituting purchase money indebtedness, conditional sales contracts, title
retention debt instruments or similar instruments upon which interest charges
are customarily paid or that are issued or assumed as full or partial payments
for property; (c) all Capital Lease Obligations of such Person; (d) all
reimbursement obligations under any standby, trade, or other letters of credit
or acceptances (whether or not drawings thereunder have been then presented for
payment) issued for the account of any such Person or under which such Person is
otherwise obligated; (e) any liquidity facility supporting any receivables or
other asset securitization program (whether or not drawings thereunder are
outstanding) and (f) any guaranty or other contingent obligation in respect of
any obligation described in clauses (a) through (e) above.


14


    
    
    

--------------------------------------------------------------------------------





Notwithstanding the foregoing, any and all drafts issued under the Vendor
Program shall be deemed to be excluded for all purposes from the definition of
“Indebtedness”.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Credit Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Interest Expense” means, with respect to any period, all interest expense in
respect of Indebtedness of the Consolidated Companies (including, without
limitation, imputed interest on Capital Leases) for such period, determined on a
consolidated basis in accordance with GAAP.
“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date seven (7) days or
one (1), two (2), three (3) or six (6) months thereafter (to the extent
available in the applicable currency), as selected by the Borrower in its Loan
Notice, or such other period that is twelve months or less requested by the
Borrower and consented to by all of the Lenders; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(b)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period with respect to any Loan shall extend beyond the
Maturity Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Internal Revenue Service” means the United States Internal Revenue Service.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency that is shorter than the Impacted Interest Period; and (b)


15


    
    
    

--------------------------------------------------------------------------------





the LIBO Screen Rate for the shortest period for which the LIBO Screen Rate is
available for the applicable currency that exceeds the Impacted Interest Period,
in each case, at such time.
“Joint Lead Arrangers” means each of JPMorgan and MLPFS, each in its capacity as
a joint lead arranger and joint bookrunner.
“JPMorgan” means JPMorgan Chase Bank, N.A.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and permitted assigns. The term “Lender” shall
include any Designated Lender.
“Lending Office” means, as to the Administrative Agent or any Lender, the office
or offices of such Person described as such in such Person’s Administrative
Questionnaire, or such other office or offices as such Person may from time to
time notify the Borrower and the Administrative Agent; which office may include
any Affiliate of such Person or any domestic or foreign branch of such Person or
such Affiliate.
“Leverage Ratio” means, as of any date of determination, the ratio of (i) Total
Funded Debt as of such date to (ii) EBITDA for the period of four consecutive
fiscal quarters of the Company then ended. Solely for purposes of this
definition, (i) if the Borrower or any of its Subsidiaries shall have completed
an acquisition of all or a substantial part of the assets, or a going concern
business or division, of any Person, or (ii) if the Borrower or any of its
Subsidiaries shall have merged with any Person during such period or (iii) the
Borrower or any of its Subsidiaries shall have disposed of all or a substantial
part of its assets or a going concern business or division, in each case, EBITDA
for the relevant period shall be determined on a pro forma basis as if such
acquisition, disposition or merger, and the incurrence of any related
Indebtedness, had occurred on the first day of such period.
“LIBO Screen Rate” means, for any day and time, with respect to any Borrowing of
Eurocurrency Rate Loans for any applicable currency and for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for the relevant currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


16


    
    
    

--------------------------------------------------------------------------------





“Loan” means a Tranche 1 Loan or a Tranche 2 Loan, as appropriate.
“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit 2.02(a) or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by an Executive Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurocurrency market.
“Long Stop Date” means the earlier of (i) March 30, 2018 and (ii) the
“Completion” (as defined in the Target Acquisition Agreement) of the Target
Acquisition with or without the use of the Bridge Facility.
“Mandatory Cancellation Event” means the occurrence of any of the following
conditions or events:
(i) the Long Stop Date; or
(ii) the termination of the Target Acquisition Agreement in accordance with its
terms.
“Margin Regulations” means Regulation T, Regulation U and Regulation X of the
Board of Governors of the Federal Reserve System, as the same may be in effect
from time to time.
“Materially Adverse Effect” means (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Credit Document, or of the ability of any Loan Party to perform its
obligations under any Credit Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Credit Document to which it is a party.
“Material Company” means (a) the Borrower and (b) each other Consolidated
Company that has assets with an Asset Value equal to or greater than twenty
percent (20%) of the aggregate Asset Value of all assets of the Consolidated
Companies measured on a consolidated basis as of the date of the most recent
financial statements delivered pursuant to Section 7.09.
“Material Contractual Obligation” of any Person means any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property owned
by it is bound where a failure to comply with such provision, agreement,
instrument or undertaking has or would reasonably be expected to have a
Materially Adverse Effect.
“Maturity Date” means the date that is 364 calendar days following the Closing
Date, or, if the date that is 364 calendar days following the Closing Date is
not a Business Day, the Business Day immediately preceding the date that is 364
calendar days following the Closing Date.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America


17


    
    
    

--------------------------------------------------------------------------------





Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), in its capacity as a joint lead arranger and joint bookrunner.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Net Cash Proceeds” means the amount in Dollars (or the equivalent amount
thereof in Dollars):
(a) with respect to any Asset Sale, the excess, if any, of (i) the cash and Cash
Equivalents received in connection therewith (including any cash received by way
of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) payments
made to retire any Indebtedness that is secured by such asset and that is
required to be repaid in connection with the sale thereof (other than Loans),
(B) the fees and expenses incurred by the Consolidated Companies in connection
therewith, (C) taxes paid or reasonably estimated to be payable by the
Consolidated Companies in connection with such transaction, and (D) the amount
of reserves established by the Consolidated Companies in good faith and pursuant
to commercially reasonable practices for adjustment in respect of the sale price
of such asset or assets in accordance with GAAP, provided that if the amount of
such reserves exceeds the amounts charged against such reserves, then such
excess, upon the determination thereof, shall then constitute Net Cash Proceeds;
provided that if no Event of Default exists and the Borrower shall deliver to
the Administrative Agent a certificate of an Executive Officer of the Borrower
to the Administrative Agent promptly following receipt of any such proceeds
setting forth the Consolidated Companies’ intention to use any portion of such
proceeds to acquire, maintain, develop, construct, improve, upgrade or repair
tangible or intangible assets useful in the business of the Consolidated
Companies or to acquire Equity Interests in, or all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of), any Person engaged in a business
of a type that the Consolidated Companies would not be prohibited, pursuant to
Section 8.06, from conducting, in each case within the Reinvestment Period, such
portion of such proceeds shall not constitute Net Cash Proceeds except to the
extent not, within the Reinvestment Period, so used;
(b) with respect to the incurrence, issuance, offering or placement of Borrowed
Debt, the excess, if any, of (i) cash and Cash Equivalents received by the
Consolidated Companies in connection with such incurrence, issuance, offering or
placement over (ii) the sum of the underwriting discounts and commissions and
other fees and expenses incurred by the Consolidated Companies in connection
with such issuance, offering or placement; and
(c) with respect to the issuance of Equity Interests, the excess of (i) the cash
and Cash Equivalents received in connection with such issuance over (ii) the
underwriting discounts and commissions and other fees and expenses incurred by
the Consolidated Companies in connection with such issuance.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.


18


    
    
    

--------------------------------------------------------------------------------





“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” or “Notes” means a promissory note in the form of Exhibit 2.11.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by an Executive
Officer.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Credit Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with


19


    
    
    

--------------------------------------------------------------------------------





respect to, any Credit Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.06).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, an overnight rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“Patriot Act” has the meaning specified in Section 11.17.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.
“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.02.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 7.09.
“Public Lender” has the meaning specified in Section 7.09.
“Rate Determination Date” means (i) with respect to Eurocurrency Rate Loans
denominated in Dollars or Euros, two (2) Business Days prior to the commencement
of the applicable Interest Period and (ii) with respect to Eurocurrency Rate
Loans denominated in Sterling, the first day of the applicable Interest Period
(or, in each case, such other day as is generally treated as the rate fixing day
by market practice in such interbank market, as determined by the Administrative
Agent; provided that to the extent such market


20


    
    
    

--------------------------------------------------------------------------------





practice is not administratively feasible for the Administrative Agent, then
“Rate Determination Date” means such other day as otherwise reasonably
determined by the Administrative Agent).
“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Reinvestment Period” means, with respect to any Net Cash Proceeds received in
connection with any Asset Sale, the period of six months following the receipt
of such Net Cash Proceeds; provided that, in the event that, during such
six-month period, a member of the Consolidated Companies enters into a binding
commitment to reinvest any Net Cash Proceeds, the Reinvestment Period with
respect to such Net Cash Proceeds shall be the period of eight months following
the receipt of such Net Cash Proceeds.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Rental Expense” means, for any period, all rental expense of the Consolidated
Companies during such period, determined on a consolidated basis in accordance
with GAAP, incurred under any rental agreements or leases of real or personal
property, including space leases, ground leases and Synthetic Leases other than
obligations in respect of any Capital Leases, net of (a) rental income derived
from subleases of such property and (b) the performance based payments, if any,
under any rental agreements or leases.
“Required Lenders” means, at any time, at least two (2) Lenders having Total
Credit Exposures representing more than fifty percent (50%) of the Total Credit
Exposures of all Lenders (or, if there is only one (1) Lender, such Lender). The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Revaluation Date” means with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


21


    
    
    

--------------------------------------------------------------------------------





“Spot Rate” for a currency means the spot rate for the purchase by the Person
acting in the capacity of the Administrative Agent of such currency with another
currency through its principal foreign exchange trading office, as displayed by
ICE Data Services or any other commercially available spot rate of exchange
selected by the Administrative Agent and as agreed by the Company, at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Synthetic Leases” means, collectively, all payment obligations of the Borrower
or any of its Subsidiaries pursuant to so-called “synthetic” leases that are not
treated as capital leases under GAAP but that are treated as financings under
the Internal Revenue Code.
“Synthetic Lease Obligations” means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
“Target” means, collectively, (i) Alize LuxCo 1 S.à r.l., a private limited
liability company (société à responsabilité limitée) organized under the laws of
the Grand Duchy of Luxembourg, with registered office at 2-4, rue Eugène
Ruppert, L-2453 Luxembourg, Grand Duchy of Luxembourg, and registered with the
Luxembourg Register of Commerce and Companies under number B 189378 and (ii)
Manalliance, a private limited liability company (société à responsabilité
limitée) organized under the laws of the Grand Duchy of Luxembourg, with
registered office at 2-4, rue Eugène Ruppert, L-2453 Luxembourg, Grand Duchy of
Luxembourg, and registered with the Luxembourg Register of Commerce and
Companies under number B 189559.
“Target Acquisition” has the meaning set forth in the recitals hereto.


22


    
    
    

--------------------------------------------------------------------------------





“Target Acquisition Agreement” means that certain Sale and Purchase Agreement
relating to the Alliance Automotive group, dated September 22, 2017, by and
between the sellers identified therein and GPC Europe Acquisition Co. Limited, a
company registered in England and Wales with company number 1097301, with
registered office at Suite 1, 3rd Floor 11-12 St James’ Square, London, SW1Y
4LB, United Kingdom, as the purchaser thereunder, as in effect on the Effective
Date.
“Target Acquisition Documents” means (a) the Target Acquisition Agreement and
(b) the warranty agreement, dated September 22, 2017, between certain warrantors
and the “Purchaser” (as defined in the Target Acquisition Agreement), in each
case, as amended, modified and supplemented to the extent permitted hereunder.
“TARGET Day” means any day on which the Trans‑European Automated Real‑time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Target Group” has the meaning set forth in the definition of Certain Funds
Default.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Ticking Fee” has the meaning set forth in Section 2.09(a).
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and the aggregate principal amount of the outstanding Loans of such
Lender at such time.
“Total Funded Debt” shall mean, as of any date, all Indebtedness of the
Consolidated Companies determined on a consolidated basis.
“Tranche 1 Commitment” means, as to each Lender, its obligation to make Tranche
1 Loans to the Borrower pursuant to Section 2.01, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement, as such amount
may be reduced pursuant to Section 2.06. As of the Effective Date, the aggregate
amount of the Tranche 1 Commitments is $900,000,000, as such amount may be
reduced in accordance with Section 2.06 or Article IX.
“Tranche 1 Loan” means a loan by a Lender pursuant to its Tranche 1 Commitment
to the Borrower as part of a Borrowing.
“Tranche 2 Commitment” means, as to each Lender, its obligation to make Tranche
2 Loans to the Borrower pursuant to Section 2.01, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement, as such amount
may be reduced pursuant to Section 2.06. As of the Effective Date, the aggregate
amount of the Tranche 2 Commitments is $1,100,000,000, as such amount may be
reduced in accordance with Section 2.06 or Article IX.


23


    
    
    

--------------------------------------------------------------------------------





“Tranche 2 Loan” means a loan by a Lender pursuant to its Tranche 2 Commitment
to the Borrower as part of a Borrowing.
“Transactions” has the meaning set forth in the recitals hereto.
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UAP” means UAP INC., a company constituted under the laws of Quebec.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(f)(ii)(B)(IV).
“Vendor Program” means any supplier receivables purchase program for the benefit
of the Company or any of its Subsidiaries that is provided by a Lender or a
lender under the Existing Credit Agreement.
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


24


    
    
    

--------------------------------------------------------------------------------






1.02    Other Interpretive Provisions.    
With reference to this Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.

1.03    Accounting Terms.    
(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements.
(b)    Changes in GAAP. The Company will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly Compliance Certificate delivered in accordance with Section 7.09(c).
If at any time any change in GAAP (including the adoption of IFRS) would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders


25


    
    
    

--------------------------------------------------------------------------------





financial statements and other documents required under this Agreement or as
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
(c)    FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at one hundred percent (100%) of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

1.04    Rounding.    
Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05    Exchange Rates; Alternative Currency Equivalents.
(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and outstanding amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Credit Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.


26


    
    
    

--------------------------------------------------------------------------------






1.06    Pro Forma Adjustments. All pro forma computations required to be made
hereunder giving effect to any acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction shall in each
case be calculated giving pro forma effect thereto (and, in the case of any pro
forma computation made hereunder to determine whether such acquisition or
disposition, or issuance, incurrence or assumption of Indebtedness, or other
transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to Section
7.09(a) or 7.09(b) (or, prior to the delivery of any such financial statements,
ending with the last fiscal quarter included in the financial statements
referred to in Section 6.16), and, to the extent applicable, to the historical
earnings and cash flows associated with the assets acquired or disposed of and
any related incurrence or reduction of Indebtedness. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Contract applicable to such Indebtedness).

1.07    Change of Currency. (a) Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
(a)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(b)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08    Times of Day.    
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    The Loans.
Subject to the terms and conditions set forth herein, each Lender severally
agrees (a) to make a Tranche 1 Loan denominated in Dollars or in one or more
Alternative Currencies to the Borrower on the


27


    
    
    

--------------------------------------------------------------------------------





Closing Date in a Dollar Equivalent amount not to exceed such Lender’s Tranche 1
Commitment immediately prior to the making of the Tranche 1 Loan and (b) to make
a Tranche 2 Loan denominated in Dollars to the Borrower on the Closing Date in
an amount not to exceed such Lender’s Tranche 2 Commitment immediately prior to
the making of the Tranche 2 Loan. Loans denominated in Dollars may be Base Rate
Loans or Eurocurrency Rate Loans, or a combination thereof, as further provided
herein. All Loans denominated in an Alternative Currency must be Eurocurrency
Rate Loans. Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed. The Tranche 1 Loan Borrowing shall consist of Tranche 1 Loans
made simultaneously by the Lenders in accordance with the Applicable
Percentages, and the Tranche 2 Loan Borrowing shall consist of Tranche 2 Loans
made simultaneously by the Lenders in accordance with the Applicable
Percentages.

2.02    Borrowings, Conversions and Continuations of Loans.     
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of,
Eurocurrency Rate Loans or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans and (ii) on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Company wishes to
request Eurocurrency Rate Loans having an Interest Period other than seven (7)
days or one (1), two (2), three (3) or six (6) months in duration as provided in
the definition of “Interest Period,” the applicable notice must be received by
the Administrative Agent not later than 11:00 a.m. four (4) Business Days prior
to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m., three
(3) Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans, the Administrative Agent shall notify
the Company (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Company pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a Loan Notice. Each conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof. Each conversion
to Base Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Company is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and (vi)
the currency of the Loans to be borrowed. If the Company fails to specify a
currency in a Loan Notice requesting a Borrowing, the Loans so requested shall
be made in Dollars. If the Company fails to specify a Type of a Loan in a Loan
Notice or if the Company fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans (or in the case where the existing Loans are Eurocurrency Rate
Loans, such Eurocurrency Rate Loans shall continue as Eurocurrency Rate Loans
with an Interest Period of one month); provided, however, that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in the
original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any Loan Notice, but fails to specify an Interest


28


    
    
    

--------------------------------------------------------------------------------





Period, it will be deemed to have specified an Interest Period of one month. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans (or in
the case where the existing Loans are Eurocurrency Rate Loans, such Eurocurrency
Rate Loans shall continue as Eurocurrency Rate Loans with an Interest Period of
one month) or continuation of Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m. in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section
5.02, the Administrative Agent shall make all funds so received available to the
Company or the other applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of JPMorgan with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and acceptable
to) the Administrative Agent by the Company.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(d)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in JPMorgan’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect with respect to all Loans.

2.03    [Reserved].

2.04    [Reserved].

2.05    Voluntary Prepayments of Loans.        The Borrower may, upon delivery
from the Company to the Administrative Agent of a Notice of Loan Prepayment, at
any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that such notice must be in a form
acceptable to the Administrative Agent and, provided further that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three (3) Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (B) any


29


    
    
    

--------------------------------------------------------------------------------





such prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding); (C)
any prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of $2,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (D) any prepayment of Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding).
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Company, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.15, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

2.06    Termination or Reduction of Commitments; Mandatory Prepayments.    
(a)    Termination. Unless previously terminated, the Commitments shall
terminate in full at 6:00 p.m. (New York Time) on the date a Mandatory
Cancellation Event occurs or exists, for the avoidance of doubt, on such date
but immediately after the relevant Mandatory Cancellation Event occurs or first
exists. Additionally, each Lender’s Commitment will be permanently reduced upon
such Lender making any Loan under such Commitment by an amount equal to the
Dollar Equivalent of such Loan. Any termination or reduction of the Commitments
shall be permanent.
(b)    Ratable Reduction or Termination. The Borrower shall have the right, upon
at least three (3) Business Days’ notice to the Administrative Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
any Class of Commitments of the Lenders; provided that each partial reduction
shall be in an aggregate amount of not less than $50,000,000 and an integral
multiple of $5,000,000 in excess thereof; provided further that any such notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities or indebtedness or the consummation of a specific transaction, in
which case such notice may be revoked by the Borrower if such condition is not
satisfied.
(c)    Defaulting Lender Commitment Reductions. The Borrower may terminate the
unused amount of the Commitments of any Lender that is a Defaulting Lender upon
not less than three (3) Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), it being understood that
notwithstanding such Commitment termination, the provisions of Section
2.15(a)(ii) and (iii) will continue to apply to all amounts thereafter paid or
payable by the Borrower for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided that such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent or any Lender may
have against such Defaulting Lender.
(d)    Mandatory Reductions and Prepayments. First, any outstanding Loans of a
Class shall be prepaid, and second, if any Commitments of a Class are
outstanding and no Loans of such Class are outstanding on (or such Loans of such
Class have been prepaid as of) the applicable date, the Commitments of such
Class shall be reduced, in each case, on a Dollar-for-Dollar basis (with amounts
received in non-Dollar currencies to be converted by the Borrower to Dollars for
purposes of this calculation based upon foreign exchange rates actually
received, in the case of a prepayment (or that would actually be received, in
the case of a Commitment reduction) by the Borrower acting in good faith and in
a commercially reasonable manner in consultation with the Administrative Agent)
within three (3) Business Days of (in the case of a


30


    
    
    

--------------------------------------------------------------------------------





prepayment of Loans) or on the date of (in the case of a reduction of
Commitments) receipt by the Consolidated Companies of any Net Cash Proceeds (or
in the case of clause (i)(y) below, commitments) referred to in this paragraph
(d):
(i)    (x) from 100.0% of the Net Cash Proceeds actually received by the
Consolidated Companies from the incurrence of Borrowed Debt by such entity
(excluding (A) intercompany debt of such entities, (B) borrowings under the
Borrower’s Existing Credit Agreement or any revolving facility in replacement
thereof in an amount up to $1,500,000,000, (C) any other ordinary course
borrowings under existing working capital or overdraft facilities, (D) issuances
of commercial paper and refinancings thereof, (E) purchase money indebtedness
incurred in the ordinary course of business, (F) indebtedness with respect to
capital leases incurred in the ordinary course of business and (G) other
Indebtedness in an amount not to exceed $100,000,000 in the aggregate (excluding
for the avoidance of doubt the New Term Loans and the New Senior Notes)) and (y)
the aggregate amount of commitments received in respect of Borrowed Debt
(subject to the exclusions set forth in clauses (A) through (G) of the foregoing
clause (x)) (provided the fully documented conditions to availability and
drawing of such Borrowed Debt are no more restrictive or onerous to the borrower
thereunder than the conditions to availability and drawing the Loans);
(ii)    from 100.0% of the Net Cash Proceeds actually received from the issuance
of any Equity Interests by the Consolidated Companies (other than (A) issuances
pursuant to employee stock plans or other benefit or employee incentive
arrangements, (B) issuances among the Consolidated Companies or (C) issuances in
connection with the purchase price payable with respect to the Target
Acquisition); and
(iii)    from 100.0% of the Net Cash Proceeds actually received by the
Consolidated Companies from Asset Sales outside the ordinary course of business
(except for (A) Asset Sales between or among the Consolidated Companies and (B)
Asset Sales, the Net Cash Proceeds of which do not exceed $10,000,000 in any
single transaction or related series of transactions or $25,000,000 in the
aggregate).
All mandatory prepayments or Commitment reductions (x) in respect of the
issuance of senior notes (including, without limitation, the New Senior Notes)
and/or mandatorily convertible securities and/or hybrid equity or Equity
Interests shall be applied first to Tranche 1 Loans and Tranche 1 Commitments
and second to Tranche 2 Loans and Tranche 2 Commitments, (y) in respect of the
incurrence of New Term Loans shall be applied first to Tranche 2 Loans and
Tranche 2 Commitments and second to Tranche 1 Loans and Tranche 1 Commitments,
and (z) in respect of other mandatory prepayments or Commitment reductions
described in this clause (d) shall be applied ratably to Tranche 1 Loans and
Tranche 1 Commitments and Tranche 2 Loans and Tranche 2 Commitments. All
mandatory prepayments and Commitment reductions will be applied without penalty
or premium (except for breakage costs and accrued interest, if any) and will be
applied pro rata among the Lenders of the applicable Class of Loans (or, if
applicable, Class of Commitments). Mandatory prepayments of the Loans may not be
reborrowed.


If the Net Cash Proceeds are received by any Person other than the Borrower, the
Commitments shall only be reduced (or the Loans prepaid) to the extent that such
Net Cash Proceeds can be immediately transferred to the Borrower (with such
amount net of the costs and taxes associated therewith); it being understood
that if such a restriction on transfer exists, upon such restriction ceasing to
apply, the Commitments will be immediately reduced or, if applicable, the Loans
will be repaid within three (3)


31


    
    
    

--------------------------------------------------------------------------------





Business Days thereof, in the manner set forth above as if such Net Cash
Proceeds were received by the Borrower on the date such restriction ceased to
exist.



2.07    Repayment of Loans.    
The Borrower shall repay on the Maturity Date for the applicable Class to the
Administrative Agent for the ratable account of the Lenders of such Class, the
aggregate principal amount of all Loans under such Class made to the Borrower
outstanding on such date.



2.08    Interest.    
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Rate and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, all outstanding Obligations hereunder shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees.    
(a)    Ticking Fee. The Borrower agrees to pay to the Administrative Agent, for
the account of each Lender (other than a Defaulting Lender for such time as such
Lender is a Defaulting Lender), a non-refundable ticking fee (the “Ticking Fee”)
at a rate per annum equal to the Applicable Rate times the aggregate daily
amount of such Lender’s Commitments during the period from the date that is
ninety (90) days following the Effective Date through and including the earlier
of (i) the Commitment Termination Date and (ii) the


32


    
    
    

--------------------------------------------------------------------------------





Closing Date, such Ticking Fee to be earned and payable in arrears quarterly on
the last Business Day of each March, June, September and December, and on the
earlier of (i) the Commitment Termination Date and (ii) the Closing Date.
(b)    Duration Fee. The Borrower will pay to the Administrative Agent for the
account of each Lender (other than a Defaulting Lender for such time as such
Lender is a Defaulting Lender, except to the extent such Defaulting Lender holds
any Loans) a duration fee (the “Duration Fee”) on each date set forth below in
an amount equal to the percentage set forth opposite such date times the
aggregate principal amount of Loans held by such Lender on such date:
 
 
 
DATE
 
PERCENTAGE
90 days after the Closing Date
 
0.50%
180 days after the Closing Date
 
0.75%
270 days after the Closing Date
 
1.00%



(c)    Additional Fees. The Borrower shall pay to the Administrative Agent and
Joint Lead Arrangers for their account (or that of their applicable Affiliate)
such fees as may from time to time be agreed between any of the Consolidated
Companies and the Administrative Agent and/or Joint Lead Arrangers.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.    
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Pounds Sterling, on the
basis of a 365-day year for actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Leverage Ratio as calculated by the Company as of
any applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Company under the Bankruptcy Code or
other Debtor Relief Law, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent or any Lender, as the case may be,
under Section 2.08(b) or under Article IX. The Borrower’s obligations under this
paragraph shall survive the termination of the Commitments of all of the Lenders
and the repayment of all other Obligations hereunder.


33


    
    
    

--------------------------------------------------------------------------------






2.11    Evidence of Debt.     The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to the Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to the Borrower in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

2.12    Payments Generally; Administrative Agent’s Clawback.    
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder with respect to principal and interest on Loans denominated
in an Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
immediately available funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to the definition
of “Interest Period”, if any payment to be made by the Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans,


34


    
    
    

--------------------------------------------------------------------------------





that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any administrative
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing and (B) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 11.04(c).


35


    
    
    

--------------------------------------------------------------------------------





(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders.    
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than an assignment to the
Company or any Subsidiary thereof (as to which the provisions of this Section
shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    [Reserved].    

2.15    Defaulting Lenders.    
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be


36


    
    
    

--------------------------------------------------------------------------------





applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 5.02
were satisfied or waived, such payment shall be applied solely to the pay the
Loans of all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of such Defaulting Lender until such time as all
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) or (b) (except, with respect to Section 2.09(b),
to the extent such Defaulting Lender holds any Loans) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).
(b)    Defaulting Lender Cure. If the Company and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided, that, no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

2.16    [Reserved]




37


    
    
    

--------------------------------------------------------------------------------






2.17    Designated Lenders.
Each of the Administrative Agent and each Lender at its option may make any
Credit Extension or otherwise perform its obligations hereunder through any
Lending Office (each, a “Designated Lender”); provided that any exercise of such
option shall not affect the obligation of the Borrower to repay any Credit
Extension in accordance with the terms of this Agreement. Any Designated Lender
shall be considered a Lender; provided that in the case of an Affiliate or
branch of a Lender, such provisions that would be applicable with respect to
Credit Extensions actually provided by such Affiliate or branch of such Lender
shall apply to such Affiliate or branch of such Lender to the same extent as
such Lender; provided that for the purposes only of voting in connection with
any Credit Document, any participation by any Designated Lender in any
outstanding Credit Extension shall be deemed a participation of such Lender.



ARTICLE III    

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.    
(a)    Defined Terms. For purposes of this Section 3.01, the term “applicable
law” includes FATCA.
(b)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Credit Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (f) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (f) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from


38


    
    
    

--------------------------------------------------------------------------------





any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (f) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(c)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (b) above, each of Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(d)(ii) below.
(i)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of each of the Loan Parties to do so), (y) the Administrative Agent
and the Loan Parties, as applicable, against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.06(d) relating to
the maintenance of a Participant Register and (z) the Administrative Agent and
the Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or
any Loan Party in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender, as the case may be,
under this Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii).


39


    
    
    

--------------------------------------------------------------------------------





(e)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(f)    Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender's entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender's
status for withholding tax purposes in the applicable jurisdiction.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal


40


    
    
    

--------------------------------------------------------------------------------





withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01(f)-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code, a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 3.01(f)-2 or Exhibit 3.01(f)-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.01(f)-4 on behalf of each such direct and indirect
partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and


41


    
    
    

--------------------------------------------------------------------------------





the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(ii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(iii)    Each Lender shall promptly (A) notify the Company and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(iv)    The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Credit Documents, with
respect to such jurisdiction.
(g)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 3.01, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) and net of any loss or gain realized in
the conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax


42


    
    
    

--------------------------------------------------------------------------------





returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02    Illegality.    
(a)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03    Inability to Determine Rates.    
(a)    If prior to the commencement of any Interest Period for a Borrowing of
Eurocurrency Rate Loans:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate or the Eurocurrency Base Rate, as
applicable (including, without limitation, because the LIBO Screen Rate is not
available or published on a current basis), for the applicable currency and such
Interest Period; or


43


    
    
    

--------------------------------------------------------------------------------





(ii)    the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate or the Eurocurrency Base Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Loan Notice
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Borrowing of Eurocurrency Rate Loans shall be ineffective and
(B) if any Loan Notice requests a Borrowing of Eurocurrency Rate Loans, such
Borrowing shall be made as a Borrowing of Base Rate Loans; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Eurocurrency Base Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 11.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
3.03(b), only to the extent the LIBO Screen Rate for the applicable currency and
such Interest Period is not available or published at such time on a current
basis), (x) any Loan Notice that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Borrowing of Eurocurrency Rate Loans shall
be ineffective and (y) if any Loan Notice requests a Borrowing of Eurocurrency
Rate Loans, such Borrowing shall be made as a Borrowing of Base Rate Loans;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

3.04    Increased Costs.    
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or


44


    
    
    

--------------------------------------------------------------------------------





(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Company will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Company will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Company shall be conclusive absent manifest error.
The Company shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Company shall pay to each Lender, as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of the FRB or any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such Loan, provided the Company shall have
received at least ten (10) days’ prior notice (with a copy to the Administrative
Agent) of such additional costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional costs shall be due and payable ten (10) days from receipt of such
notice.

3.05    Compensation for Losses.    


45


    
    
    

--------------------------------------------------------------------------------





Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company; or
(c)    any failure by the Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06    Mitigation Obligations; Replacement of Lenders.    
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Company such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined


46


    
    
    

--------------------------------------------------------------------------------





or is unable to designate a different Lending Office in accordance with Section
3.06(a), the Company may replace such Lender in accordance with Section 11.13.

3.07    Survival.    
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.



ARTICLE IV    

GUARANTY

4.01    The Guaranty.    
Each of the Guarantors hereby jointly and severally guarantees to each Lender
and the Administrative Agent as hereinafter provided, as primary obligor and not
as surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.
Additionally, the Company guarantees to each Lender and the Administrative Agent
as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Obligations of the Guarantors in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof. The Company hereby further agrees that if any
of the Obligations are not paid in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise), the Company will promptly
pay the same, without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of the Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, the obligations of each Guarantor under this Agreement
and the other Credit Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under the Debtor Relief Laws or any comparable provisions of any applicable
state law.

4.02    Obligations Unconditional.    
The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.02 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation,


47


    
    
    

--------------------------------------------------------------------------------





indemnity, reimbursement or contribution against the Company or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Credit
Documents or any other agreement or instrument referred to in the Credit
Documents shall be done or omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Credit Documents or any other agreement or instrument
referred to in the Credit Documents shall be waived or any other guarantee of
any of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or
(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents or any other agreement or instrument referred to in the
Credit Documents, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

4.03    Reinstatement.    
The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.


48


    
    
    

--------------------------------------------------------------------------------








4.04    Certain Additional Waivers.    
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05    Remedies.    
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.15 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.15) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.

4.06    Rights of Contribution.    
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.

4.07    Guarantee of Payment; Continuing Guarantee.    
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

4.08    Appointment of Company.
Each of the Loan Parties hereby appoints the Company to act as its agent for all
purposes of this Agreement, the other Credit Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Company may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Company deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent or a Lender to the Company
shall be deemed delivered to each Loan Party and (c) the Administrative Agent or
the Lenders may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Company on behalf of each
of the Loan Parties.



ARTICLE V    

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


49


    
    
    

--------------------------------------------------------------------------------






5.01    Conditions Precedent to Effective Date.    
This Agreement shall become effective on the Effective Date upon and subject to
satisfaction of the following conditions precedent:
(a)    Credit Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Credit Documents, each properly
executed by an Executive Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.
(b)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Effective Date, and in form and substance
reasonably satisfactory to the Administrative Agent.
(c)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:
(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Effective Date;
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Executive Officers of each Loan Party
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Executive Officer thereof authorized to act as an Executive
Officer in connection with this Agreement and the other Credit Documents to
which such Loan Party is a party; and
(iii)    such documents and certifications as the Administrative Agent may
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.
(d)    Fees. Receipt by the Administrative Agent of any fees required to be paid
to the Administrative Agent, each of the Joint Lead Arrangers and the Lenders on
or before the Effective Date (or arrangements reasonably satisfactory to the
Joint Lead Arrangers shall have been made to effect the foregoing).
(e)    Attorney Costs. Unless waived by the Administrative Agent or arrangements
reasonably satisfactory to the Joint Lead Arrangers shall have been made to
effect such payment, the Company shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced at
least one (1) Business Day prior to the Effective Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
(f)    Know Your Customer Information. Receipt by the Lenders, in form and
substance reasonably satisfactory to the Lenders, of documentation and other
information that is required by regulatory


50


    
    
    

--------------------------------------------------------------------------------





authorities under applicable “know your customer”, anti-money laundering and
anti-terrorism rules and regulations, including without limitation, the Patriot
Act.
(g)    Target Acquisition Documents. The Administrative Agent shall have
received a copy of each of the Target Acquisition Documents, certified by an
Executive Officer as being true, correct and complete copies thereof as of the
Effective Date.
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

5.02    Conditions Precedent to Closing Date.    
The obligation of each Lender to make a Loan on the Closing Date is subject to
the satisfaction (or waiver in accordance with Section 11.01) of the following
conditions:
(a)    The Effective Date shall have occurred.
(b)    The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.
(c)    If the Polish Closing (as defined in the Target Acquisition Agreement)
occurs prior to the Target Date (as defined in the Target Acquisition
Agreement), the Administrative Agent shall have received a certificate of the
Borrower confirming that the “Antitrust Condition” (as defined in the Target
Acquisition Agreement) has been satisfied or waived by the parties to the Target
Acquisition Agreement.
(d)    On the date of the applicable Loan Notice and on the proposed date of
such Borrowing (x) no Certain Funds Default is continuing or would result from
the proposed Borrowing and (y) all the Certain Funds Representations are true
or, if a Certain Funds Representation does not include a materiality concept,
true in all material respects.
(e)    The Target Acquisition shall have been, or substantially concurrently
with the occurrence of the Closing Date shall be, consummated in all material
respects in accordance with the terms and conditions of the Target Acquisition
Agreement (it being understood that substantially concurrently shall include the
Target Acquisition being consummated no more than two (2) Business Days after
the initial Loan hereunder), without giving effect to (and there shall not have
been) any modifications, amendments, consents or waivers by the Company (or its
applicable affiliate) thereunder that are materially adverse to the interests of
the Lenders (it being understood and agreed that the following shall not be
deemed to be materially adverse to the interests of the Lenders: (x) any
increase in the purchase price funded with the issuance of any equity securities
by the Company or any of its Subsidiaries; (y) any increase in the purchase
price funded other than through the issuance of equity securities by the Company
or any of its Subsidiaries of not more than 5.0%; and (z) any decrease in the
purchase price of not more than 10.0%; provided that such decrease shall be
allocated to ratably reduce the Commitments (in a manner as agreed between the
Borrower and the Joint Lead Arrangers)), without the prior written consent of
the Administrative Agent.
(f)    [Reserved]


51


    
    
    

--------------------------------------------------------------------------------





(g)    The Administrative Agent shall have received a customary payoff letter
with respect to, and reasonably satisfactory evidence that, all Existing Target
Indebtedness shall be repaid in full and all security interests related thereto
shall be terminated on or prior to the Closing Date (or arrangements reasonably
satisfactory to the Joint Lead Arrangers shall have been made to effect the
foregoing).
(h)    The Administrative Agent shall have received any fees required to be paid
to the Administrative Agent, each of the Joint Lead Arrangers and the Lenders on
or before the Closing Date.
(i)    Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced at least one Business Day prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

5.03    Actions by Lenders During the Certain Funds Period.
During the Certain Funds Period and notwithstanding (i) any provision to the
contrary in the Credit Documents or (ii) that any condition set out in Sections
5.01 or 5.02 may subsequently be determined to not have been satisfied or any
representation given was incorrect in any respect, none of the Lenders nor the
Administrative Agent shall, unless a Certain Funds Default has occurred and is
continuing or would result from a proposed borrowing or a Certain Funds
Representation remains incorrect or, if a Certain Funds Representation does not
include a materiality concept, incorrect in any material respect, be entitled
to:
(a)    cancel or reduce any of its Commitments;
(b)     rescind, terminate or cancel the Credit Documents or the Commitments or
exercise any similar right or remedy or make or enforce any claim under the
Credit Documents it may have to the extent to do so would prevent or limit (A)
the making of a Loan for Certain Funds Purposes or (B) the application of
amounts standing to the credit of an Escrow Account for Certain Funds Purposes;
(c)     refuse to participate in the making of a Loan for Certain Funds Purposes
unless the conditions set forth in Section 5.02 have not been satisfied;
(d)     exercise any right of set-off or counterclaim in respect of a Loan to
the extent to do so would prevent or limit (A) the making of a Loan for Certain
Funds Purposes or (B) the application of amounts standing to the credit of an
Escrow Account for Certain Funds Purposes; or
(e)     cancel, accelerate or cause repayment or prepayment of any amounts owing
under any Credit Document to the extent to do so would prevent or limit (A) the
making of a Loan for Certain Funds Purposes or (B) the application of amounts
standing to the credit of an Escrow Account for Certain Funds Purposes;
provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders and the
Administrative Agent notwithstanding that they may not have been used or been
available for use during the Certain Funds Period.




52


    
    
    

--------------------------------------------------------------------------------






ARTICLE VI    
REPRESENTATIONS AND WARRANTIES
Each Loan Party, with respect to itself and its Subsidiaries notwithstanding
anything to the contrary contained herein, represents and warrants as of the
Effective Date and as of the Closing Date as follows:

6.01    Organizational Existence; Compliance with Law. Each Loan Party (i) is
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate or other organizational
power and authority and the legal right to own and operate its property and to
conduct its business, (iii) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership of property or the conduct of its business requires such
qualification, except where a failure to be so qualified would not have a
Materially Adverse Effect, and (iv) is in compliance with all Requirements of
Law except (other than with respect to compliance with OFAC and the Patriot Act,
which are governed by Section 6.23) where the failure be in compliance would not
have a Materially Adverse Effect.

6.02    Organizational Power; Authorization. Each Loan Party has the corporate
or other organizational power and authority to make, deliver and perform the
Credit Documents and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Credit
Documents. No consent or authorization of, or filing with, any Person
(including, without limitation, any governmental authority), is required in
connection with the execution, delivery or performance by such Loan Party, or
the validity or enforceability against the Loan Parties of the Credit Documents,
other than such consents, authorizations or filings which have been made or
obtained.

6.03    Enforceable Obligations. This Agreement has been duly executed and
delivered, and each other Credit Document will be duly executed and delivered,
by the Loan Parties party thereto, and this Agreement constitutes, and each
other Credit Document when executed and delivered will constitute, legal, valid
and binding obligations of each Loan Party thereto, enforceable against it in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors' rights generally and by general principles of
equity.

6.04    No Legal Bar. The execution, delivery and performance by each Loan Party
of the Credit Documents to which it is a party will not violate any Requirement
of Law or cause a breach or default under (a) any agreement or indenture
evidencing Indebtedness of any Loan Party in an aggregate principal amount of
the Dollar Equivalent of $50,000,000 or more or (b) any Material Contractual
Obligations.

6.05    No Material Litigation. No litigation, investigations or proceedings of
or before any courts, tribunals, arbitrators or governmental authorities are
pending or, to the knowledge of any of the Loan Parties, threatened by or
against any of the Consolidated Companies, or against any of their respective
properties or revenues, existing or future (a) with respect to any Credit
Document, or any of the transactions contemplated hereby or thereby, or (b)
which, if adversely determined, would reasonably be expected to have a
Materially Adverse Effect.

6.06    Investment Company Act, Etc.     None of the Loan Parties is an
“investment company” or a company “controlled” by an “investment company” (as
each of the quoted terms is defined or used in the Investment Company Act of
1940, as amended). None of the Loan Parties is subject to regulation under the
Federal Power Act, or any foreign, federal or local statute or regulation
limiting its ability to incur indebtedness for money borrowed, guarantee such
indebtedness, or pledge its assets to secure such indebtedness, as contemplated
hereby or by any other Credit Document.


53


    
    
    

--------------------------------------------------------------------------------






6.07    Margin Regulations. No part of the proceeds of any of the Loans will be
used for any purpose which violates, or which would be inconsistent or not in
compliance with, the provisions of the Margin Regulations.

6.08    Compliance With Environmental Laws.
(a)    The Consolidated Companies have received no notices of claims or
potential liability under, and are in compliance with, all applicable
Environmental Laws, where such claims and liabilities under, and failures to
comply with, such statutes, regulations, rules, ordinances, laws or licenses,
would reasonably be expected to result in penalties, fines, claims or other
liabilities (including, without limitation, remediation costs and expenses) to
the Consolidated Companies that have had or would reasonably be expected to have
a Materially Adverse Effect.
(b)    None of the Consolidated Companies has received during the period from
January 1, 1988 through the date of this Agreement, any notice of violation, or
notice of any action, either judicial or administrative, from any governmental
authority (whether United States or foreign) relating to the actual or alleged
violation of any Environmental Law, including, without limitation, any notice of
any actual or alleged spill, leak, or other release of any Hazardous Substance,
waste or hazardous waste by any Consolidated Company or its employees or agents,
or as to the existence of any contamination on any properties owned by any
Consolidated Company, where any such violation, spill, leak, release or
contamination would reasonably be expected to result in penalties, fines, claims
or other liabilities (including, without limitation, remediation costs and
expenses) to the Consolidated Companies that have had or would reasonably be
expected to have a Materially Adverse Effect.
(c)    The Consolidated Companies have obtained all necessary governmental
permits, licenses and approvals which are material to the operations conducted
on their respective properties, including without limitation, all required
permits, licenses and approvals for (i) the emission of air pollutants or
contaminates, (ii) the treatment or pretreatment and discharge of waste water or
storm water, (iii) the treatment, storage, disposal or generation of hazardous
wastes, (iv) the withdrawal and usage of ground water or surface water, and (v)
the disposal of solid wastes, where a failure to obtain such permits, licenses
and approvals would reasonably be expected to have a Materially Adverse Effect.

6.09    Insurance. Each Loan Party currently maintains insurance with respect to
its properties and businesses, with financially sound and reputable insurers,
having coverages against losses or damages of the kinds customarily insured
against by reputable companies in the same or similar businesses, such insurance
being in amounts no less than those amounts which are customary for such
companies under similar circumstances. The Consolidated Companies have paid all
material amounts of insurance premiums now due and owing with respect to such
insurance policies and coverages, and such policies and coverages are in full
force and effect.

6.10    No Default.
(a)    No Loan Party is in default under or with respect to any Material
Contractual Obligation.
(b)    No Default has occurred and is continuing.


54


    
    
    

--------------------------------------------------------------------------------






6.11    No Burdensome Restrictions. None of the Consolidated Companies is a
party to or bound by any Material Contractual Obligation or Requirement of Law
which has had or would reasonably be expected to have a Materially Adverse
Effect.

6.12    Taxes. Each of the Consolidated Companies have filed or caused to be
filed all declarations, reports and tax returns which are required to have been
filed, and has paid all taxes, custom duties, levies, charges and similar
contributions (“taxes” in this Section 6.12) shown to be due and payable on said
returns or on any assessments made against it or its properties, and all other
taxes, fees or other charges imposed on it or any of its properties by any
governmental authority (other than those the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided in its
books); and to the knowledge of the Borrower, no tax liens have been filed and
no claims are being asserted with respect to any such taxes, fees or other
charges.

6.13    Financial Statements. The Company has furnished to the Administrative
Agent (i) the audited consolidated balance sheet of the Consolidated Companies
as at December 31, 2016 and the related consolidated statements of income,
shareholders' equity and cash flows for the fiscal year then ended, including in
each case the related schedules and notes, and (ii) the unaudited consolidated
balance sheet of the Consolidated Companies as at the end of the June 30, 2017
fiscal quarter, and the related unaudited consolidated statements of income,
shareholders' equity, and cash flows for the period then ended, setting forth in
each case in comparative form the figures for the previous fiscal year and
second fiscal quarter, as the case may be. The foregoing financial statements
fairly present in all material respects the consolidated financial condition of
such Consolidated Companies as at the dates thereof and results of operations
for such periods in conformity with GAAP consistently applied (subject to normal
year-end audit adjustments and the absence of certain footnotes with respect to
such unaudited financial statements). Since December 31, 2016, there have been
no changes with respect to such Consolidated Companies which have had or would
reasonably be expected to have, singly or in the aggregate, a Materially Adverse
Effect.

6.14    ERISA.
(a)    (1)    Compliance. Each Plan and each Foreign Plan maintained by the
Consolidated Companies have at all times been maintained, by their terms and in
operation, in compliance with all applicable laws, and the Consolidated
Companies are subject to no tax or penalty with respect to any Plan of such
Consolidated Company or any ERISA Affiliate thereof, including without
limitation, any tax or penalty under Title I or Title IV of ERISA or under
Chapter 43 of the Tax Code, or any tax or penalty resulting from a loss of
deduction under Sections 162, 404, or 419 of the Tax Code, where the failure to
comply with such laws, and such taxes and penalties, together with all other
liabilities referred to in this Section 6.14 (taken as a whole), would in the
aggregate have a Materially Adverse Effect;
(1)    Liabilities. The Consolidated Companies are subject to no liabilities
(including withdrawal liabilities) with respect to any Plans or Foreign Plans of
such Consolidated Companies or any of their ERISA Affiliates, including without
limitation, any liabilities arising from Titles I or IV of ERISA, other than
obligations to fund benefits under an ongoing Plan and to pay current
contributions, expenses and premiums with respect to such Plans or Foreign
Plans, where such liabilities, together with all other liabilities referred to
in this Section 6.14 (taken as a whole), would in the aggregate have a
Materially Adverse Effect;
(2)    Funding. The Consolidated Companies and, with respect to any Plan which
is subject to Title IV of ERISA, each of their respective ERISA Affiliates, have
made full


55


    
    
    

--------------------------------------------------------------------------------





and timely payment of all amounts (A) required to be contributed under the terms
of each Plan and applicable law, and (B) required to be paid as expenses
(including PBGC or other premiums) of each Plan, where the failure to pay such
amounts (when taken as a whole, including any penalties attributable to such
amounts) would have a Materially Adverse Effect. No Plan subject to Title IV of
ERISA has an “amount of unfunded benefit liabilities” (as defined in Section
4001(a)(18) of ERISA), determined as if such Plan terminated on any date on
which this representation and warranty is deemed made, in any amount which,
together with all other liabilities referred to in this Section 6.14 (taken as a
whole), would have a Materially Adverse Effect if such amount were then due and
payable. The Consolidated Companies are subject to no liabilities with respect
to post-retirement medical benefits in any amounts which, together with all
other liabilities referred to in this Section 6.14 (taken as a whole), would
have a Materially Adverse Effect if such amounts were then due and payable.
(b)    With respect to any Foreign Plan, reasonable reserves have been
established in accordance with prudent business practice or where required by
ordinary accounting practices in the jurisdiction where the Foreign Subsidiary
maintains its principal place of business or in which the Foreign Plan is
maintained. The aggregate unfunded liabilities, after giving effect to any
reserves for such liabilities, with respect to such Foreign Plans, together with
all other liabilities referred to in this Section 6.14 (taken as a whole), would
not have a Materially Adverse Effect.
(c)    Each Loan Party is not and will not be (i) an employee benefit plan
subject to Title I of ERISA, (ii) a plan or account subject to Section 4975 of
the Internal Revenue Code; (iii) an entity deemed to hold “plan assets” of any
such plans or accounts for purposes of ERISA or the Internal Revenue Code; or
(iv) a “governmental plan” within the meaning of ERISA.

6.15    Trademarks, Licenses, Etc. (i) The Loan Parties have obtained and hold
in full force and effect sufficient rights in all material trademarks, service
marks, trade names, licenses and other similar property rights, free from
burdensome restrictions that, to the best knowledge of the Loan Parties, are
necessary for the operation of their respective businesses as presently
conducted, and (ii) to the best knowledge of the Loan Parties, no product,
process, method, service or other item presently sold by or employed by the Loan
Parties in connection with such business infringes any patents, trademark,
service mark, trade name, copyright, license or other right owned by any other
Person and there is not presently pending, or to the knowledge of the Loan
Parties, threatened, any claim or litigation against or affecting the Loan
Parties contesting such Person’s right to sell or use any such product, process,
method, service or other item where the result of such failure to obtain and
hold such benefits or such infringement would have a Materially Adverse Effect.

6.16    Ownership of Property


56


    
    
    

--------------------------------------------------------------------------------






6.17    Indebtedness. Except for (a) Indebtedness described in the most recent
filings made by the Company with the SEC, (b) Indebtedness described in the most
recent public filings made by UAP with Canadian securities authorities, if any,
and (c) Indebtedness specifically permitted pursuant to Section 8.01, none of
the Consolidated Companies is an obligor in respect of any Indebtedness for
borrowed money, or any commitment to create or incur any Indebtedness for
borrowed money.

6.18    Financial Condition. On the Effective Date and after giving pro forma
effect to the transactions contemplated by this Agreement (including the
Transactions) and the other Credit Documents, (a) assets of each Loan Party, at
fair valuation and based on their present fair saleable value, will exceed its
debts, including contingent liabilities (as such liabilities may be limited
under the express terms of any guaranty of the Borrower), (b) the remaining
capital of each Loan Party will not be unreasonably small to conduct its
business, and (c) none of the Loan Parties will have incurred debts, or have
intended to incur debts, beyond its ability to pay such debts as they mature.
For purposes of this Section 6.18, “debt” means any liability on a claim, and
“claim” means (x) the right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured, or (y) the right
to an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

6.19    Labor Matters. The Consolidated Companies have experienced no strikes,
labor disputes, slow downs or work stoppages due to labor disagreements which
have had, or would reasonably be expected to have, a Materially Adverse Effect,
and, to the best knowledge of the Loan Parties, there are no such strikes,
disputes, slow downs or work stoppages threatened against any Consolidated
Company. The hours worked and payment made to employees of the Consolidated
Companies have not been in violation of the Fair Labor Standards Act (in the
case of Consolidated Companies that are not Foreign Subsidiaries) or any other
applicable law dealing with such matters where a violation of such laws would
have a Materially Adverse Effect. All payments due from the Consolidated
Companies, or for which any claim may be made against the Consolidated
Companies, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as liabilities on the books of the
Consolidated Companies where the failure to pay or accrue such liabilities would
reasonably be expected to have a Materially Adverse Effect.

6.20    Payment or Dividend Restrictions. None of the Consolidated Companies is
party to or subject to any agreement or understanding restricting or limiting
the payment of any dividends or other distributions by any such Consolidated
Company.

6.21    Disclosure. No representation or warranty contained in this Agreement or
in any other document furnished from time to time pursuant to the terms of this
Agreement, contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary to make the statements
herein or therein not misleading as of the date made or deemed to be made.
Except as may be set forth herein, there is no fact known to the Loan Parties
which has had, or is reasonably expected to have, a Materially Adverse Effect.

6.22    Taxpayer Identification Numbers; Other Identifying Information;
Ownership of Subsidiaries.    
(a)    As of the Effective Date, the true and correct U.S. taxpayer
identification number of the Borrower is set forth on Schedule 6.22.


57


    
    
    

--------------------------------------------------------------------------------





(b)    Schedule 6.22 sets forth the name of, the ownership interest of the
Company in, the jurisdiction of incorporation or organization of, and the type
of, each Subsidiary that is a Loan Party, in each case as of the Effective Date.

6.23    Sanctions Concerns and Anti-Corruption Laws.
(a)    Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction. The Loan Parties have instituted and maintain
policies and procedures designed to promote and achieve compliance with
Sanctions and laws related thereto.
(b)    Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintain policies
and procedures designed to promote and achieve compliance with such laws.

6.24    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

6.25    Anti-Money Laundering Laws. None of the Loan Parties or any of their
Affiliates (a) is under investigation by any Governmental Authority for, or has
been charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable law (collectively, “Anti-Money Laundering Laws”), (b) has been
assessed civil penalties under any Anti-Money Laundering Laws or (c) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. Each of the Loan Parties have instituted and maintain policies and
procedures designed to ensure that such Loan Party and its Subsidiaries each is
and will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.

6.26    Target Acquisition. The Company has delivered to the Administrative
Agent a complete and correct copy of the Target Acquisition Documents, including
all schedules and exhibits thereto. As of the Effective Date, the Target
Acquisition Documents contain all of the material terms and conditions of the
Target Acquisition.

6.27    Use of Proceeds. The proceeds of the Loans shall be used solely for the
purposes set forth in Section 7.11.

ARTICLE VII    

AFFIRMATIVE COVENANTS
So long as any Obligations or the Commitments remain outstanding, each Loan
Party agrees to:

7.01    Organizational Existence, Etc.     
(a)    Preserve and maintain its corporate or other organizational existence
(except to the extent otherwise permitted under Section 8.03).


58


    
    
    

--------------------------------------------------------------------------------





(b)    Preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its material rights, franchises, and licenses, and its material
patents and copyrights (for the scheduled duration thereof), trademarks, trade
names, and service marks, and its qualification to do business as a foreign
corporation or other organization in all jurisdictions where it conducts
business or other activities making such qualification necessary, where the
failure to be so qualified as a foreign corporation or other organization, or
where the failure to preserve and maintain such intellectual property, would
reasonably be expected to have a Materially Adverse Effect.

7.02    Compliance with Laws, Etc.     Comply, and cause each of its
Subsidiaries to comply with (a) the Patriot Act, OFAC rules and regulations and
all Sanctions and laws related thereto, (b) all other Requirements of Law
(including, without limitation, the Environmental Laws and Anti-Money Laundering
Laws) applicable to or binding on any of them where the failure to comply with
such Requirements of Law would reasonably be expected to have a Materially
Adverse Effect and (c) all Material Contractual Obligations.

7.03    Payment of Taxes and Claims, Etc.     Pay, deduct and remit, and cause
each of its Subsidiaries to pay, deduct and remit, (a) all material taxes,
assessments, deductions, remittances and governmental charges imposed upon it or
upon its property, and (b) all material claims (including, without limitation,
claims for labor, materials, supplies or services) which might, if unpaid,
become a Lien upon its property, unless, in each case, the validity or amount
thereof is being contested in good faith by appropriate proceedings and adequate
reserves are maintained with respect thereto to the extent required under GAAP.

7.04    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, containing complete and accurate entries of
all their respective financial and business transactions which are required to
be maintained in order to prepare the consolidated financial statements of the
Company in conformity with GAAP.

7.05    Visitation, Inspection, Etc.     Permit, and cause each of its
Subsidiaries to permit (subject, in any event, to Section 11.07 hereof), any
representative of the Administrative Agent or any Lender to visit and inspect
any of its property, to examine its books and records and to make copies and
take extracts therefrom, and to discuss its affairs, finances and accounts with
its officers, all at such reasonable times and as often as the Administrative
Agent or such Lender may reasonably request after reasonable prior notice (which
shall not be less than 48 hours) to the Company; provided, however, that at any
time following the occurrence and during the continuance of a Default or an
Event of Default, no prior notice to the Company shall be required.

7.06    Insurance. Maintain or cause to be maintained with financially sound and
reputable insurers, insurance with respect to its properties and business, and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by reputable companies in the same or similar
businesses, such insurance to be of such types and in such amounts as is
customary for such companies under similar circumstances.

7.07    Maintenance of Properties.
(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.
(b)    Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Materially Adverse Effect.


59


    
    
    

--------------------------------------------------------------------------------





(c)    Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

7.08    Payment of Obligations.
Pay and discharge, as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Loan Party
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

7.09    Reporting Covenants. The Company shall furnish to each Lender, except
for the items set forth in Section 7.09(a), (b), (c) and (k), which shall be
furnished to the Administrative Agent for distribution to the Lenders, the
following.
(a)    Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Company, balance
sheets of the Consolidated Companies as at the end of such year, presented on a
consolidated basis, and the related statements of income, retained earnings and
cash flows of the Consolidated Companies for such fiscal year, presented on a
consolidated basis, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and accompanied by a
report thereon of Ernst & Young or other independent public accountants of
comparable recognized national standing, which such report shall be unqualified
as to going concern and scope of audit and shall state that such financial
statements present fairly in all material respects the financial condition as at
the end of such fiscal year on a consolidated basis, and the results of
operations and statements of cash flows of the Consolidated Companies for such
fiscal year in accordance with GAAP and that the examination by such accountants
in connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards,
(b)    Quarterly Financial Statements. As soon as available and in any event

within forty-five (45) days after the end of each fiscal quarter of the Company
(other than the fourth fiscal quarter), balance sheets of the Consolidated
Companies as at the end of such quarter presented on a consolidated basis and
the related statements of income, retained earnings and cash flows of the
Consolidated Companies for such fiscal quarter and for the portion of the
Company’s fiscal year ended at the end of such quarter, presented on a
consolidated basis setting forth in each case in comparative form the figures
for the corresponding quarter and the corresponding portion of the Company's
previous fiscal year, all in reasonable detail and certified by the chief
financial officer or principal accounting officer of the Company that such
financial statements fairly present in all material respects the financial
condition of the Consolidated Companies as at the end of such fiscal quarter on
a consolidated basis, and the results of operations and statements of cash flows
of the Consolidated Companies for such fiscal quarter and such portion of the
Company's fiscal year, in accordance with GAAP consistently applied (subject to
normal year-end audit adjustments and the absence of certain footnotes);
(c)    No Default/Compliance Certificate. Together with the financial


60


    
    
    

--------------------------------------------------------------------------------






statements required pursuant to subsections (a) and (b) above, a certificate of
the chief financial officer or treasurer of the Company in the form of Exhibit
7.09(c) (i) to the effect that, based upon a review of the activities of the
Consolidated Companies and such financial statements during the period covered
thereby, there exists no Event of Default and no Default under this Agreement,
or if there exists an Event of Default or a Default hereunder, specifying the
nature thereof and the proposed response thereto, and (ii) demonstrating in
reasonable detail compliance as at the end of such fiscal year or such fiscal
quarter with Section 8.09;
(d)    Notice of Default under Credit Documents. Promptly after any Executive
Officer of any Loan Party has notice or knowledge of the occurrence of an Event
of Default or a Default, a certificate of the chief financial officer or
principal accounting officer of the Company specifying the nature thereof and
the proposed response thereto;
(e)    Materially Adverse Effect. Promptly (and in any event within five (5)
Business Days) after the occurrence of any matter that has resulted or could
reasonably be expected to result in a Materially Adverse Effect, a certificate
of the chief financial officer or principal accounting officer of the Company
specifying the nature thereof and the proposed response thereto;
(f)    Notice of Default under Other Indebtedness. Promptly after any Executive
Officer of any Loan Party has notice or knowledge of delivery by any holder(s)
of Indebtedness referred to in Section 8.01(a) or (d) (or from any trustee,
agent, attorney, or other party acting on behalf of such holder(s)) in an amount
which, in the aggregate, is at least the Dollar Equivalent of $50,000,000, of
any notice stating or claiming the existence or occurrence of any default or
event of default with respect to such Indebtedness under the terms of any
indenture, loan or credit agreement, debenture, note, or other document
evidencing or governing such Indebtedness, furnish to the Administrative Agent a
copy of such notice;
(g)    Litigation. Promptly after (i) any Executive Officer of any Loan Party
has knowledge or obtains notice of the occurrence thereof, notice of the
institution of or any material adverse development in any material action, suit
or proceeding or any governmental investigation or any arbitration, before any
court or arbitrator or any governmental or administrative body, agency or
official, against any Consolidated Company, or any material property of any
thereof, or (ii) any Executive Officer of any Loan Party has actual knowledge or
obtains notice thereof, notice of the threat of any such action, suit,
proceeding, investigation or arbitration, if as a result of such institution or
development, such action, suit or proceeding has or would reasonably be expected
to have a Materially Adverse Effect;
(h)    Environmental Notices. Promptly after any Executive Officer of any Loan
Party has knowledge or notice of the receipt thereof, written notice of any
actual or alleged violation, or written notice of any action, claim or request
for information, either judicial or administrative, from any governmental
authority relating to any actual or alleged claim, notice of potential
responsibility under or violation of any Environmental Law, or any actual or
alleged spill, leak, disposal or other release of any waste, petroleum product,
or hazardous waste or Hazardous Substance by any Consolidated Company which
could result in penalties, fines, claims or other liabilities to any
Consolidated Company that have or would reasonably be expected to have a
Materially Adverse Effect;
(i)    ERISA. (A)(i) Promptly after any Executive Officer of any Loan Party has
knowledge or notice of the occurrence thereof with respect to any Plan of any
Consolidated Company or any ERISA Affiliate thereof, or any trust established
thereunder, notice of (A) a “reportable event” described in Section 4043 of
ERISA and the regulations issued from time to time thereunder (other than a
“reportable event” not subject to the provisions for 30-day notice to the PBGC
under such regulations), or (B) any other


61


    
    
    

--------------------------------------------------------------------------------





event which could subject any Consolidated Company to any tax, penalty or
liability under Title I or Title IV of ERISA or Chapter 43 of the Tax Code, or
any tax or penalty resulting from a loss of deduction under Sections 162, 404 or
419 of the Tax Code, or any tax, penalty or liability under any Requirement of
Law applicable to any Foreign Plan, where any such taxes, penalties or
liabilities have or would reasonably be expected to have a Materially Adverse
Effect;
(i)    Promptly after any Executive Officer of any Loan Party has knowledge or
notice that any notice must be provided to the PBGC, or to a Plan participant,
beneficiary or alternative payee, any notice required under Section 101, 303,
4041(b)(1)(A) or 4041(c)(1)(A) of ERISA or under Section 412 of the Tax Code
with respect to any Plan of any Consolidated Company or any ERISA Affiliate
thereof;
(ii)    Promptly after any Executive Officer of any Loan Party has knowledge or
notice of receipt thereof, any notice received by any Consolidated Company or
any ERISA Affiliate thereof concerning the intent of the PBGC or any other
governmental authority to terminate a Plan of such Company or ERISA Affiliate
thereof which is subject to Title IV of ERISA, to impose any liability on such
Company or ERISA Affiliate under Title IV of ERISA or Chapter 43 of the Tax Code
(j)    Liens. Promptly upon any Executive Officer of any Loan Party has
knowledge or notice thereof, notice of the filing of any federal statutory Lien,
tax or other state, provincial or local government Lien or any other Lien
affecting their respective properties, other than Permitted Liens;
(k)    Public Filings, Etc. Promptly upon the filing thereof or otherwise
becoming available, copies of all financial statements, annual, quarterly and
special reports, proxy statements and notices sent or made available generally
by the Company to its public security holders, of all regular and periodic
reports and all registration statements and prospectuses, if any, filed by any
of them with any securities exchange, and of all press releases and other
statements made available generally to the public containing material
developments in the business or financial condition of the Loan Parties and the
other Consolidated Companies;
(l)    Accounting Policies or Reporting Practices. Promptly (and in any event,
within five (5) Business Days) notify the Administrative Agent and each Lender
of any material change in accounting policies or financial reporting practices
by the Company or any Subsidiary, including any determination by the Company
referred to in Section 2.10(b).
(m)    [Reserved.]
(n)    Target Acquisition Documents. Upon knowledge thereof by an Executive
Officer or other executive officer, details of any material breach of the terms
of the Target Acquisition Documents or any material claim made by or against the
Borrower, or, to the best of its knowledge and belief (having made all
reasonable enquiries), pending or threatened, under the terms of the Target
Acquisition Documents.
(o)    Other Information. With reasonable promptness, such other information
about the Consolidated Companies as the Administrative Agent or any Lender may
reasonably request from time to time.
Documents required to be delivered pursuant to Section 7.09(a), (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so


62


    
    
    

--------------------------------------------------------------------------------





delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery by a
Lender, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers may, but shall not be obligated to, make available to the
Lenders materials and/or information provided by or on behalf of such Loan Party
hereunder (collectively, the “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Person’s securities. The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, each of the Joint Lead
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or their respective
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information;” and (z) the
Administrative Agent and each of the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform that is not designated as “Public Side
Information.”

7.10    Anti-Corruption Laws. Conduct its business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.

7.11    Use of Proceeds. The proceeds of the Loans shall be available, and the
Borrower agrees that it shall apply such proceeds, solely towards Certain Funds
Purposes.

7.12    Maintenance of Governmental Approvals and Authorizations. Obtain and
maintain, and cause all Subsidiaries to obtain and maintain, in full force and
effect all licenses, consents, authorizations and approvals of, and make all
filings and registrations with, any Governmental Authority necessary under the
laws of the applicable entity’s country for the making and performance by it of
this Agreement and the other Credit Documents.


63


    
    
    

--------------------------------------------------------------------------------






7.13    Covenant to Guarantee Obligations. Within thirty (30) days after the
acquisition or formation of any Domestic Subsidiary that is a Material Company,
or any Domestic Subsidiary becomes a Material Company, cause such Person to (i)
become a Guarantor by executing and delivering to the Administrative Agent a
Guarantor Joinder Agreement or such other documents as the Administrative Agent
shall deem appropriate for such purpose, and (ii) deliver to the Administrative
Agent documents of the types referred to in Sections 5.01(e) and (f) and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent (it being understood that
any Domestic Subsidiary that provides a Guarantee in respect of the Existing
Credit Agreement shall be a Guarantor).

7.14    Further Assurances.
At the expense of the applicable Loan Party, (i) promptly execute and deliver,
or cause to be promptly executed and delivered, all further instruments and
documents, and take and cause to be taken all further actions, that may be
necessary or that the Required Lenders through the Administrative Agent may
reasonably request to enable the Lenders and the Administrative Agent to carry
out to their reasonable satisfaction the transactions contemplated by this
Agreement and enforce the terms and provisions of this Agreement and to exercise
their rights and remedies hereunder or under the Notes, and (ii) use all
reasonable efforts to duly obtain governmental approvals required in connection
with this Agreement from time to time on or prior to such date as the same may
become legally required, and thereafter to maintain all such governmental
approvals in full force and effect.



ARTICLE VIII    

NEGATIVE COVENANTS
So long as any Obligations or the Commitments remain outstanding, each Loan
Party will not:

8.01    Indebtedness of Subsidiaries. Permit any Consolidated Company other than
the Company to create, incur, assume or suffer to exist any Indebtedness, other
than:
(a)    any Indebtedness outstanding on the Closing Date and described in the
most recent filings by the Company with the Securities and Exchange Commission
and in the most recent financial statements filed by UAP with the appropriate
Canadian securities authority, if any, and extensions, refundings, refinancings,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof;
(b)    purchase money Indebtedness to the extent secured by a Lien permitted by
Section 8.02(b) or Capital Lease Obligations, provided that the aggregate
principal amount of such Indebtedness and Capital Lease Obligations does not
exceed $75,000,000 in the aggregate;
(c)    an unsecured working capital facility for GPC Asia Pacific Group Pty Ltd
and/or any of its wholly-owned Subsidiaries;
(d)    unsecured Indebtedness of UAP owing to any Person;
(e)    Indebtedness owed to any other Consolidated Company;


64


    
    
    

--------------------------------------------------------------------------------





(f)    Indebtedness of any Person that becomes a Subsidiary after the Closing
Date; provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, and extensions, refundings, refinancings, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof and which are not on more restrictive terms than such
Indebtedness;
(g)    other Indebtedness not described in the foregoing clauses (a) through (f)
in an aggregate outstanding principal amount not to exceed $300,000,000 at any
time;
(h)    obligations (contingent or otherwise) of any Loan Party (other than the
Company) or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
(i)    (x) guaranties by any Consolidated Company of any Indebtedness otherwise
permitted under the foregoing clauses (a) through (h) and (y) guaranties by any
Loan Party of any Indebtedness of the Company;
(j)    the Obligations;
(k)    Indebtedness (i) under the Existing Credit Agreement in an aggregate
outstanding principal amount not to exceed $1,500,000,000 at any time and (ii)
of the Loan Parties under the Existing Senior Notes; and
(l)    Indebtedness of Loan Parties under any New Term Loans and New Senior
Notes; provided that the aggregate principal amount of such Indebtedness shall
not exceed $2,000,000,000 at any time (other than as a result of fluctuations in
currency exchange rates occurring after such Indebtedness has been incurred),
and extensions, refundings, refinancings, renewals and replacements of such
Indebtedness that do not, in each case, increase the outstanding principal
amount thereof.

8.02    Liens. Create, incur, assume or suffer to exist, or permit any of their
respective Subsidiaries to create, incur, assume or suffer to exist, any Lien on
any of its property now owned or hereafter acquired to secure any Indebtedness
other than:
(a)    Liens existing on the date hereof securing Indebtedness of Consolidated
Companies with respect to industrial development revenue bonds permitted under
Section 8.01(a);
(b)    any Lien on any property securing Indebtedness incurred or assumed for
the purpose of financing all or any part of the acquisition cost of such
property, provided that such Lien does not extend to any other property;
(c)    any interest or title of a lessor under any Capital Lease Obligation;
provided that such Liens extend only to property or assets subject to such
Capital Lease Obligations,
(d)    Liens for taxes, assessments or governmental charges not yet due, and
Liens for taxes or Liens imposed by ERISA, assessments or governmental charges
which are being contested in good


65


    
    
    

--------------------------------------------------------------------------------





faith by appropriate proceedings and with respect to which adequate reserves are
being maintained to the extent required by GAAP;
(e)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other Liens imposed by law
created in the ordinary course of business for amounts not yet due or being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained to the extent required by GAAP,
(f)    Liens incurred or deposits made in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other types of
social security;
(g)    Liens securing letters of credit issued in the ordinary course of
business consistent with past practice in connection with the items referred to
in clause (f) or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money),
(h)    Liens securing judgments that do not give rise to an Event of Default
under Section 9.09, so long as such Lien is adequately bonded and either (i) the
period in which any appropriate legal proceedings may be brought for the review
of such judgment has not expired or (ii) any such legal proceedings are pending
and have not been finally terminated;
(i)    easements, rights-of-way, zoning restrictions and other similar charges
or encumbrances in respective real property not interfering in any material
respect with the ordinary conduct of the business of the Consolidated Companies;
(j)    Liens existing on any property or assets of any Person that becomes a
Subsidiary after the Closing Date; provided that (i) such Lien exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary, (ii) such Lien does not
extend to or cover any other property or assets of any other Consolidated
Company and (iii) such Lien secures only those obligations secured on the date
such Person becomes a Subsidiary;
(k)    Liens securing any Indebtedness owed to any other Consolidated Company,
(l)    Liens securing other Indebtedness in the aggregate principal amount of
not more than the Dollar Equivalent of five percent (5%) of the total assets of
the Company and its Subsidiaries (determined at the time of incurrence as of the
date of the most recent financial statements delivered pursuant to Section 7.09)
at any time; and
(m)    Liens securing any Indebtedness to the extent that the Obligations are
secured on a pari passu basis with such Indebtedness in a manner reasonably
satisfactory to the Required Lenders.

8.03    Mergers, Sale of Assets.
(a)    Merge or consolidate, except as follows:
(i)    the Company may merge with any other Person if the Company is the
surviving corporation in such merger or consolidation and no Default or Event of
Default would result therefrom,


66


    
    
    

--------------------------------------------------------------------------------





(ii)    [reserved],
(iii)    any Loan Party other than the Borrower may be merged or consolidated
with or into any other Loan Party other than the Borrower; and


(iv)    any Foreign Subsidiary other than the Borrower may be merged or
consolidated with or into any other Foreign Subsidiary other than the Borrower;
or


(b)    sell, lease or otherwise dispose of, or permit any of their respective
Subsidiaries to sell, lease or otherwise dispose of, its accounts, property or
other assets (including capital stock or the equivalent thereof of
Subsidiaries), provided, however, that the foregoing restrictions on asset sales
shall not be applicable to (i) sales of equipment or other personal property
being replaced by other equipment or other personal property purchased as a
capital expenditure item or that have become obsolete, (ii) sales of inventory
in the ordinary course of business, (iii) sales of receivables or other assets
in any securitization program and sales of any assets that are immediately
thereafter leased back to any Consolidated Company, (iv) sales or other
dispositions (or a series of related sales or other dispositions) of property or
assets of with an Asset Value of $5,000,000 or less and (v) sales or other
dispositions of assets in any fiscal year of the Company having an aggregate
Asset Value of no more than twenty percent (20%) of the aggregate Asset Value of
the Consolidated Companies (including UAP and its Subsidiaries) as of the date
of the most recent annual financial statements delivered pursuant to Section
7.09(a) (but until the first such financial statements are delivered, as of
December 31, 2016); provided that, with respect to sales or other dispositions
of assets pursuant to this clause (v), (A) before and immediately after giving
effect to such sale or other disposition, there exists no Default or Event of
Default and (B) such assets are sold for fair market value (as determined by the
Company in good faith).

8.04    Lease Obligations. Create or suffer to exist, or permit any of their
respective Subsidiaries to create or suffer to exist, any obligations for the
payment of rent for any property under operating leases or agreements to lease
(including all Synthetic Lease Obligations but excluding any obligations under
capital leases) having a term of one year or more of the Consolidated Companies,
on a consolidated basis, to exceed $400,000,000 payable in any period of twelve
consecutive calendar months.

8.05    Limitation on Payment Restrictions Affecting Consolidated Companies.
Create or otherwise cause or suffer to exist or become effective, or permit any
of their respective Subsidiaries to create or otherwise cause or suffer to exist
or become effective, any consensual encumbrance or restriction on the ability of
any Consolidated Company other than the Company to (i) pay dividends or make any
other distributions on such Consolidated Company's stock, or (ii) pay any
Indebtedness owed to the Company or any other Consolidated Company, other than
restrictions existing under any agreements to which any Person that becomes a
Subsidiary after the Closing Date is a party, provided that such restriction
exist at the time such Person becomes a Subsidiary and has not been created in
contemplation of or in connection with such Person becoming a Subsidiary.



8.06    Change in Nature of Business. Engage, or permit any of their respective
Subsidiaries to engage, in any material line of business substantially different
from those lines of business conducted by the Company and its Subsidiaries on
the Closing Date or any business substantially related or incidental thereto.

8.07    Transactions with Affiliates and Insiders. Enter into or permit to
exist, or permit any of their respective Subsidiaries to enter into or permit,
any transaction or series of transactions with any officer, director or
Affiliate of such Person other than (a) advances of working capital to any Loan
Party or Subsidiary, (b) transfers of cash and assets to any Loan Party, (c)
intercompany transactions expressly permitted by Section 8.01, Section 8.03 or
Section 8.05, (d) normal and reasonable compensation and reimbursement of


67


    
    
    

--------------------------------------------------------------------------------





expenses of officers and directors in the ordinary course of business and (e)
except as otherwise specifically limited in this Agreement, other transactions
which are entered into in the ordinary course of such Person’s business on terms
and conditions substantially as favorable to such Person as would be obtainable
by it in a comparable arms-length transaction with a Person other than an
officer, director or Affiliate.

8.08    Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.    
(a)    Amend, modify or change, or permit any of their respective Subsidiaries
to amend, modify or change, its Organization Documents in a manner adverse to
the Lenders.
(b)    Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.

8.09    Financial Covenants.
(a)    Leverage Ratio. Permit as of the last day of each fiscal quarter of the
Company, the Leverage Ratio to be greater than 3.50 to 1.0.
(b)    Fixed Charge Coverage Ratio. Permit as of the last day of each fiscal
quarter of the Company (commencing with the fiscal quarter ending December 31,
2017), EBITDAR for the period of four consecutive fiscal quarters of the Company
then ended to be less than 250% of Fixed Charges for such four consecutive
fiscal quarter period.
Solely for purposes of this Section 8.09(b), (i) if the Borrower or any of its
Subsidiaries shall have completed an acquisition of all or a substantial part of
the assets, or a going concern business or division, of any Person, or (ii) if
the Borrower or any of its Subsidiaries shall have merged with any Person during
such period or (iii) the Borrower or any of its Subsidiaries shall have disposed
of all or a substantial part of its assets or a going concern business or
division, in each case, EBITDAR and Fixed Charges for the relevant period shall
be determined on a pro forma basis as if such acquisition, disposition or
merger, and the incurrence of any related Indebtedness, had occurred on the
first day of such period.

8.10    No Hostile Acquisitions. Acquire the Equity Interests of another Person
without the board of directors (or other comparable governing body) of such
other Person having duly approved such acquisition.

8.11    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or such proceeds to any Subsidiary, joint venture
partner or other individual or entity, to fund any activities of or business
with any individual, or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity participating in the
Transaction (whether as Lender, Joint Lead Arranger, Administrative Agent or
otherwise) of Sanctions.

8.12    Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions. Directly or
indirectly, use any Credit Extension or the proceeds of any Credit Extension for
any purpose which would breach or violate (a) the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, (b) Anti-Money Laundering Laws or (c)
Sanctions.


68


    
    
    

--------------------------------------------------------------------------------






8.13    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

8.14    Target Acquisition Documents.     Amend or otherwise modify the Target
Acquisition Agreement in any manner that is materially adverse to the interests
of the Lenders without the consent of the Administrative Agent and the Joint
Lead Arrangers, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, that, the Loan Parties shall, promptly upon written request
from the Administrative Agent therefor, supply to the Administrative Agent and
the Joint Lead Arrangers a copy of any such amendment or modification referred
to in the foregoing.

ARTICLE IX    

EVENTS OF DEFAULT AND REMEDIES
Upon the occurrence and during the continuance of any of the following specified
events (each an “Event of Default”):

9.01    Payments. (a) Any Loan Party shall fail to make promptly when due, and
in the currency required hereunder (including, without limitation, by mandatory
prepayment) any principal payment with respect to the Loans, or (b) any Loan
Party shall fail to make within five (5) days after the due date thereof any
payment of interest, fee or other amount payable in respect of any Obligation;

9.02    Covenants Without Notice. Any Loan Party shall fail to observe or
perform any covenant or agreement contained in (a) Article VIII, (b) Section
7.01(a), (c) Section 7.09(d) or (d) clauses (a) through (c) and clauses (e)
through (n) of Section 7.09 and such failure to comply with clauses (a) through
(c) and clauses (e) through (n) of Section 7.09 remains unremedied for five (5)
Business Days after the earlier of (A) such Loan Party’s obtaining knowledge
thereof or (B) written notice thereof shall have been given to the Company by
the Administrative Agent or any Lender;

9.03    Other Covenants. Any Loan Party shall fail to observe or perform any
covenant or agreement contained in this Agreement or in the other Credit
Documents, other than those referred to in Sections 9.01 and 9.02, and, if
capable of being remedied, such failure shall remain unremedied for thirty (30)
days after the earlier of (i) any Loan Party’s obtaining knowledge thereof, or
(ii) written notice thereof shall have been given to the Company by the
Administrative Agent or any Lender;

9.04    Representations. Any representation or warranty made or deemed to be
made by any Loan Party or by any of its officers under this Agreement or any
other Credit Document, or any certificate or other document submitted to the
Administrative Agent or the Lenders by any such Person pursuant to the terms of
this Agreement or any other Credit Document, shall be incorrect in any material
respect when made or deemed to be made or submitted;

9.05    Non-Payments of Other Indebtedness. Any Consolidated Company shall fail
to make when due (whether at stated maturity, by acceleration, on demand or
otherwise, and after giving effect to any applicable grace period) any payment
of principal of or interest on any Indebtedness (other than the Obligations)
with an aggregate outstanding or committed principal amount of the Dollar
Equivalent of $50,000,000 or more.


69


    
    
    

--------------------------------------------------------------------------------






9.06    Defaults Under Other Agreements. Any Consolidated Company shall fail to
observe or perform within any applicable grace period any covenants or
agreements contained in any agreements or instruments relating to any
Indebtedness with an aggregate outstanding or committed principal amount of the
Dollar Equivalent of $50,000,000 or more, or any other event shall occur if the
effect of such failure or other event is to accelerate, or to permit the holder
of such Indebtedness or any other Person to accelerate, the maturity of such
Indebtedness, unless such failure or other event is cured or waived in
accordance with the terms of such agreements or instruments; or any such
Indebtedness shall be required to be prepaid (other than by a regularly
scheduled required prepayment) in whole or in part prior to its stated maturity;

9.07    Bankruptcy. Any Loan Party or any other Material Company shall commence
a voluntary case concerning itself under the Bankruptcy Code or applicable
foreign bankruptcy laws; or an involuntary case for bankruptcy (or a petition
for a receiving order) is commenced against any Loan Party or any Material
Company and the petition is not controverted within ten (10) days, or is not
dismissed within sixty (60) days, after commencement of the case; or if a
custodian, trustee, interim receiver or coordinator (as defined in the
Bankruptcy Code) or a sequestrator, administrator or similar official under
applicable foreign bankruptcy laws is appointed for, or takes charge of, all or
any substantial part of the property of any Loan Party or any Material Company;
or any Loan Party or any Material Company commences proceedings of its own
bankruptcy, files an assignment under the Bankruptcy and Insolvency Act (Canada)
or commences proceedings to be granted a suspension of payments or any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction, whether now or hereafter in effect, relating to any Loan Party or
any Material Company or there is commenced against any Loan Party or any
Material Company any such proceeding which remains undismissed for a period of
sixty (60) days; or any Loan Party or any Material Company is adjudicated
insolvent or bankrupt, or any order of relief or other order approving any such
case or proceeding is entered, or any Loan Party or any Material Company suffers
any appointment of any custodian or the like for it or any substantial part of
its property to continue undischarged or unstayed for a period of sixty (60)
days; or any Loan Party or any Material Company makes a general assignment for
the benefit of creditors; or any Loan Party or any Material Company shall fail
to pay, or shall state that it is unable to pay, or shall be unable to pay, its
debts generally as they become due; or any Loan Party or any Material Company
shall call a meeting of its creditors with a view to arranging a composition or
adjustment of its debts; or any Loan Party or any Material Company shall by any
act or failure to act indicate its consent to, approval of or acquiescence in
any of the foregoing, or any corporate action is taken by any Loan Party or any
Material Company for the purpose of effecting any of the foregoing;

9.08    ERISA. A Plan or Foreign Plan of a Consolidated Company or a Plan
subject to Title IV of ERISA of any of its ERISA Affiliates:
(i)    has a “reportable event” described in Section 4043 of ERISA and the
regulations issued from time to time thereunder; or
(ii)    shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan or Foreign Plan, Section 412
of the Tax Code or Section 302 of ERISA for any plan year or a waiver of such
standard is sought or granted with respect to such Plan or Foreign Plan under
applicable law, the terms of such Plan or Foreign Plan or Section 412 of the Tax
Code or Section 303 of ERISA; or
(iii)    is being, or has been, terminated or the subject of termination
proceedings under applicable law or the terms of such Plan or Foreign Plan; or


70


    
    
    

--------------------------------------------------------------------------------





(iv)    shall require a Consolidated Company to provide security under
applicable law, the terms of such Plan or Foreign Plan, Section 412 of the Tax
Code or Section 302 of ERISA; or
(v)    results in a liability to a Consolidated Company under applicable law,
the terms of such Plan or Foreign Plan, or Title IV of ERISA;
and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC (or any similar Person with respect to any Foreign Plan)
or a Plan that would have a Materially Adverse Effect.

9.09    Judgment. A final judgment or order for the payment of damages having a
Materially Adverse Effect shall be rendered against any Loan Party or any other
Material Company and such judgment or order shall continue unsatisfied (in the
case of a money judgment) and in effect for a period of thirty (30) days during
which execution shall not be effectively stayed or deferred (whether by action
of a court, by agreement or otherwise);

9.10    Change in Control. A Change in Control shall occur or exist;

9.11    Attachments. An attachment or similar action shall be made on or taken
against any of the assets of any Consolidated Company with an aggregate Asset
Value exceeding the Dollar Equivalent of $50,000,000 in aggregate and is not
removed within sixty (60) days of the same being made;

9.12    [Reserved.]

9.13    Invalidity of Credit Documents. Any Credit Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Credit Document; or any Loan
Party denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate or rescind any Credit Document; or

9.14    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Company becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy.

9.15    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and


71


    
    
    

--------------------------------------------------------------------------------





(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States (which prior to the expiry of the Certain Funds Period,
constitutes a Certain Funds Default), the obligation of each Lender to make
Loans shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

9.16    Application of Funds.    
After the exercise of remedies provided for in Section 9.15 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 9.15), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Ticking Fees and
Duration Fees) payable to the Lenders (including fees, charges and disbursements
of counsel to the respective Lenders) arising under the Credit Documents and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Ticking Fees, Duration Fees and interest on the Loans, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
held by them;
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid principal of the Loans ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

9.17    Clean-Up Period. Notwithstanding anything in this Agreement to the
contrary, for a period commencing on the Closing Date and ending on the date
falling 120 days after the Closing Date (the “Clean-up Date”), notwithstanding
any other provision of any Credit Document, any breach of covenants,
misrepresentation or other default which arises with respect to the Target Group
will be deemed not to be a breach of representation or warranty, a breach of
covenant or a Default or an Event of Default, as the case may be, if:
(a)    it is capable of remedy and reasonable steps are being taken to remedy
it;
(b)    the circumstances giving rise to it have not knowingly been procured by
or approved by the Company; and


72


    
    
    

--------------------------------------------------------------------------------





(c)    it is not reasonably likely to have a Material Adverse Effect on the
Company and its Subsidiaries, on a consolidated basis.
If the relevant circumstances are continuing on or after the Clean-up Date,
there shall be a breach of representation or warranty, breach of covenant,
Default or Event of Default, as the case may be, notwithstanding the above.

ARTICLE X    

ADMINISTRATIVE AGENT

10.01    Appointment and Authority.    
Each of the Lenders hereby irrevocably appoints JPMorgan to act on its behalf as
the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

10.02    Rights as a Lender.    
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

10.03    Exculpatory Provisions.    
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its


73


    
    
    

--------------------------------------------------------------------------------





opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law
(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity; and
(d)    shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, the Administrative Agent shall not ‎(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any ‎Disqualified
Institution.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04    Reliance by Administrative Agent.    
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.


74


    
    
    

--------------------------------------------------------------------------------






10.05    Delegation of Duties.    
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

10.06    Resignation of Administrative Agent.    
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Company. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Company and
such Person remove such Person as the Administrative Agent and, in consultation
with the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than as provided in Section 3.01(h) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Company to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.


75


    
    
    

--------------------------------------------------------------------------------





After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this Article
and Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

10.07    Non-Reliance on Administrative Agent and Other Lenders.    
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

10.08    No Other Duties; Etc.    
Anything herein to the contrary notwithstanding, none of the joint bookrunners,
joint lead arrangers, syndication agents, documentation agents or co-agents
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

10.09    Administrative Agent May File Proofs of Claim.    
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.


76


    
    
    

--------------------------------------------------------------------------------





Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

10.10    Guaranty Matters.    
The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Credit Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 10.10.

ARTICLE XI    

MISCELLANEOUS

11.01    Amendments, Etc.    
Subject to Section 3.03(b), no amendment or waiver of any provision of this
Agreement or any other Credit Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that
(a)    no such amendment, waiver or consent shall:
(i)    extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.15) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.01 or
5.02 or of any Default or a mandatory reduction in Commitments is not considered
an extension or increase in Commitments of any Lender);
(ii)    postpone any date fixed by this Agreement or any other Credit Document
for any payment of principal (excluding mandatory prepayments), interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Commitments hereunder or under any other Credit
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;
(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (i) of the final proviso to this Section 11.01)
any fees or other amounts payable hereunder or under any other Credit Document
without the written consent of each Lender entitled to receive such payment of
principal, interest, fees or other amounts; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;


77


    
    
    

--------------------------------------------------------------------------------





(iv)    change any provision of Section 2.13, Section 9.15, this Section
11.01(a) or the definition of “Required Lenders” without the written consent of
each Lender directly affected thereby;
(v)    amend the definition of “Alternative Currency” without the written
consent of each Lender;
(vi)    release the Company as the Borrower or a Guarantor or, except in
connection with a merger or consolidation permitted under Section 8.03 or any
sale, lease or other disposition permitted under Section 8.03, all or
substantially all of the Guarantors without the written consent of each Lender
directly affected thereby, except to the extent the release of any Guarantor is
permitted pursuant to Section 10.10 (in which case such release may be made by
the Administrative Agent acting alone); or
(b)    unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document;
provided, however, that notwithstanding anything to the contrary herein, (i) the
Agency Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender, (iii) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein, (iv) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders, (v) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Borrower, the other Loan Parties and the relevant Lenders providing
such additional credit facilities (x) to add one or more additional credit
facilities to this Agreement, to permit the extensions of credit from time to
time outstanding hereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents and the Loans and the accrued interest and fees in respect thereof and
to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and (y) to change, modify or alter Section
2.13 or Section 9.16 or any other provision hereof relating to the pro rata
sharing of payments among the Lenders to the extent necessary to effectuate any
of the amendments (or amendments and restatements) enumerated in this clause
(v), and (vi) if following the Effective Date, the Administrative Agent and the
Company shall have jointly identified an inconsistency, obvious error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Loan Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.
Notwithstanding any other provision of this Agreement to the contrary, upon the
Administrative Agent’s request, the Borrower agrees to promptly execute and
deliver such amendments to this Agreement


78


    
    
    

--------------------------------------------------------------------------------





(other than any amendment to the definition of, or that affects the scope of,
Certain Funds Default, Certain Funds Period, Certain Funds Purposes, Long Stop
Date, Mandatory Cancellation Event, Certain Funds Representations (or any
Section or definition referred to therein or any Section including any of those
terms, or cross-references to any of the Sections referred to in this Section to
the extent modifying the conditionality, availability or termination of the
Bridge Facility in a manner adverse to the Borrower), Section 5.02, Section
5.03, Section 11.06 or this Section 11.01 or that would otherwise impair the
availability of Loans for Certain Funds Purposes during the Certain Funds Period
or would otherwise conflict with restrictions set out in Section 5.03 (it being
understood this parenthetical shall not restrict modifications to the fees and
pricing of the Bridge Facility nor shall it restrict immaterial changes to such
provisions)) as shall be necessary to implement any modifications to this
Agreement pursuant to any separate letter agreements between the Borrower and
the Joint Lead Arrangers during the period permitted therein (and
notwithstanding anything to the contrary herein (including this Section 11.01),
such amendment shall only require the consent of the Administrative Agent and
the Borrower).

11.02    Notices and Other Communications; Facsimile Copies.    
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or any other Loan Party or the Administrative Agent,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FPML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or any
Loan Party may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


79


    
    
    

--------------------------------------------------------------------------------





Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service or through the Internet.
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices and Notices of Loan Prepayment)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic


80


    
    
    

--------------------------------------------------------------------------------





communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03    No Waiver; Cumulative Remedies; Enforcement.    
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Credit Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Credit
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Credit Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 10.01 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04    Expenses; Indemnity; and Damage Waiver.    
(a)    Costs and Expenses. The Loan Parties shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or (B)
in connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements


81


    
    
    

--------------------------------------------------------------------------------





of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Company or any other Loan
Party) other than the Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Credit Documents, (ii) any Loan or the use or proposed
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Substances on or from any property owned or operated by a Loan
Party or any of its Subsidiaries, or any Environmental Liability related in any
way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, if the Company or
such Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. Without limiting
the provisions of Section 3.01(d), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby.


82


    
    
    

--------------------------------------------------------------------------------





(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

11.05    Payments Set Aside.    
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.06    Successors and Assigns.    
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Credit Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (e)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Credit Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.


83


    
    
    

--------------------------------------------------------------------------------





(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of Loans
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed);
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the credit
facility provided hereunder and any separate revolving credit or term loan
facilities provided pursuant to the penultimate paragraph of Section 11.01 on a
non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed (it being agreed that, notwithstanding anything herein, during the
Certain Funds Period the Borrower may withhold such consent in its sole
discretion unless a Certain Funds Default is continuing)) shall be required
unless (1) an Event of Default (or during the Certain Funds Period a Certain
Funds Default) has occurred and is continuing at the time of such assignment or
(2) after the expiry of the Certain Funds Period, such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided, that, the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five (5)
Business Days after having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Commitment subject to such assignment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.


84


    
    
    

--------------------------------------------------------------------------------





(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person, (D) to any Person that, through its
Lending Offices or fronting or other arrangements reasonably acceptable to the
Company and the Administrative Agent, is incapable of lending in all Alternative
Currencies at the time that such Person is to become a Lender, is incapable of
lending to the Borrower at the time that such Person is to become a Lender or is
incapable of lending to the Borrower at the time that such Person is to become a
Lender without the imposition of any additional Indemnified Taxes or (E) to any
Disqualified Institution.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee


85


    
    
    

--------------------------------------------------------------------------------





Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vi) of Section 11.01(a) that affects such Participant. The Company agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(f) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name


86


    
    
    

--------------------------------------------------------------------------------





and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the
Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

11.07    Treatment of Certain Information; Confidentiality.    
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to a Loan Party and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company.
For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary, provided that, in the
case of information received from a Loan Party or any Subsidiary after the date
hereof, such information is clearly identified at


87


    
    
    

--------------------------------------------------------------------------------





the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

11.08    Set-off.    
Following the expiry of the Certain Funds Period, if an Event of Default shall
have occurred and be continuing, and during the Certain Funds Period, if a
Certain Funds Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Credit Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Credit Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch office or Affiliate of such Lender different from the
branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

11.09    Interest Rate Limitation.    
Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.


88


    
    
    

--------------------------------------------------------------------------------






11.10    Counterparts; Integration; Effectiveness.    
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Credit Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11    Survival of Representations and Warranties.    
All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

11.12    Severability.    
If any provision of this Agreement or the other Credit Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Credit Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.


89


    
    
    

--------------------------------------------------------------------------------






11.13    Replacement of Lenders.    
If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Credit Documents to
an Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    the Company shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Credit Document, the applicable replacement
bank, financial institution or Fund consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.14    Governing Law; Jurisdiction; Etc.    
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND THE OTHER LOAN
PARTIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN


90


    
    
    

--------------------------------------------------------------------------------





ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. EACH OF THE BORROWER AND THE OTHER LOAN PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW.



11.15    Waiver of Right to Trial by Jury.    
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

11.16    Electronic Execution.    
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Credit Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery


91


    
    
    

--------------------------------------------------------------------------------





thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

11.17    USA PATRIOT Act.    
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

11.18    No Advisory or Fiduciary Relationship.    
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Joint Lead Arrangers, and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Joint Lead Arrangers and the Lenders on the other hand, (ii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (b)(i) the
Administrative Agent, the Joint Lead Arrangers and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary, for the Borrower or any of its Affiliates or any other
Person and (ii) none of the Administrative Agent, the Joint Lead Arrangers and
the Lenders has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (c) the
Administrative Agent, the Joint Lead Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Joint Lead Arrangers and the Lenders has
any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases, any claims that it may have against the Administrative Agent, any
of the Joint Lead Arrangers or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.19    Judgment Currency.


92


    
    
    

--------------------------------------------------------------------------------





If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Credit Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).

11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document may be subject to the write-down
and conversion powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender party hereto that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

11.21    Lender ERISA Representations. Each Lender as of the Effective Date
represents and warrants as of the Effective Date to the Administrative Agent,
each Joint Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, for the benefit of the Borrower or any other Loan Party,
that such Lender is not and will not be (a) an employee benefit plan subject to
Title I of ERISA, (b) a plan or account subject to Section 4975 of the Internal
Revenue Code; (c) an entity deemed to hold “plan assets” of


93


    
    
    

--------------------------------------------------------------------------------





any such plans or accounts for purposes of ERISA or the Internal Revenue Code;
or (d) a “governmental plan” within the meaning of ERISA.
[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
GENUINE PARTS COMPANY,

a Georgia corporation
By: /s/ Charles A. Chesnutt
Name: Charles A. Chesnutt
Title: Senior Vice President and Treasurer




    




94


    
    
    

--------------------------------------------------------------------------------





ADMINISTRATIVE
AGENT:
JPMORGAN CHASE BANK, N.A.,

as Administrative Agent
By: /s/ John A. Horst
Name: John A. Horst
Title: Executive Director
LENDERS:
JPMORGAN CHASE BANK, N.A., as a Lender





By: /s/ John A. Horst
Name: John A. Horst
Title: Executive Director
BANK OF AMERICA, N.A., as a Lender




By: /s/ Mary K. Giermek
Name: Mary K. Giermek
Title: Sr. Vice President










    
    